 

Exhibit 10.1

SECURITIES PURCHASE AGREEMENT

This SECURITIES PURCHASE AGREEMENT (this “Agreement”), dated as of June 10,
2015, is made by and among ARCA biopharma, INC., a Delaware corporation (the
“Company”), and the Purchasers, severally and not jointly, listed on Exhibit A
hereto, together with their permitted transferees (each, a “Purchaser” and
collectively, the “Purchasers”).

RECITALS:

A. The Company and the Purchasers are executing and delivering this Agreement in
reliance upon the exemption from securities registration afforded by
Section 4(a)(2) of the Securities Act.

B. The Purchasers desire to purchase and the Company desires to sell, upon the
terms and conditions stated in this Agreement, up to a maximum of $37,000,000 of
Common Stock and warrants to purchase Common Stock of the Company.

C. The capitalized terms used herein and not otherwise defined have the meanings
given to them in Article 7.

AGREEMENT

In consideration of the premises and the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the Company and the Purchasers (severally and not jointly)
hereby agree as follows:

ARTICLE 1

PURCHASE AND SALE OF SECURITIES

1.1 Purchase and Sale of Securities. At the Closing, the Company will issue and
sell to each Purchaser, and each Purchaser will, severally and not jointly,
purchase from the Company the number of shares of Common Stock (the “Shares”)
and the number of warrants to purchase shares of Common Stock (the “Warrants”)
as set forth opposite such Purchaser’s name on the Schedule of Purchasers set
forth on Exhibit A hereto (the Shares and Warrants referred to collectively as
the “Securities”). The purchase price for each Security shall be $0.8805 (the
“Purchase Price”), which is the sum of (i) $0.8305 (the “Stock Purchase Price”),
the consolidated closing bid price of the Common Stock as reported on Nasdaq
(symbol “ABIO”) on the date of this Agreement, and (ii) $0.05. For each one
Share purchased by a Purchaser, such Purchaser shall receive a Warrant to
purchase 0.4 of a share of Common Stock at an exercise price per share equal to
$0.8716, which represents 120% of the Stock Purchase Price minus $0.125 (subject
to adjustments as provided in the Warrant) pursuant to a warrant substantially
in the forms attached as Exhibit B-1 and B-2 hereto.

1.2 Payment. At the Closing, each Purchaser will pay the aggregate Purchase
Price set forth opposite its name on Exhibit A hereto by wire transfer of
immediately available funds in accordance with wire instructions provided by the
Company to the Purchasers prior to the Closing.

1.3 Closing Date. The closing of the transaction contemplated by this Agreement
will take place on June 16, 2015 (the “Closing Date”) and the closing (the
“Closing”) will be held at the offices of Cooley LLP, 380 Interlocken Crescent,
Suite 900, Broomfield, CO 80021, or at such other time and place as shall be
agreed upon by the Company and the Purchasers holding a majority in interest of
the Securities.

1.4 Issuance of Securities at the Closing. The Company will instruct its
transfer agent to credit each Purchaser the number of Shares set forth on the
Schedule of Purchasers on Exhibit A (and, upon request, will deliver stock
certificates to the Purchasers representing the Shares).  At the Closing, the
Company shall issue or deliver to each Purchaser (a) evidence of a book entry
position evidencing the Shares purchased by such Purchaser hereunder, registered
in the name of such Purchaser, or in such nominee name(s) as designated by such
Purchaser, representing the number of Shares to be purchased by such Purchaser
at such Closing as set forth in the Schedule of Purchasers on Exhibit A hereto
against payment of the purchase price for such Shares and (b) a Warrant
registered in the name of such Purchaser, or in such nominee name(s) as
designated by such Purchaser, representing the number of Underlying Shares as
set forth in the Schedule of Purchasers on Exhibit A hereto.  The name(s) in
which the shares and Warrant are to be issued to each Purchaser are set forth in
the Schedule of Purchasers.



 

--------------------------------------------------------------------------------

 

ARTICLE 2

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

Except as specifically contemplated by this Agreement, the Company hereby
represents and warrants to the Purchasers that:

2.1 Organization and Qualification. The Company is duly incorporated, validly
existing and in good standing under the laws of the State of Delaware, with full
corporate power and authority to conduct its business as currently conducted as
disclosed in the SEC Documents. The Company is duly qualified to do business and
is in good standing in every jurisdiction in which the nature of the business
conducted by it or property owned by it makes such qualification necessary,
except where the failure to be so qualified or in good standing, as the case may
be, would not reasonably be expected to have a Material Adverse Effect.

2.2 Authorization; Enforcement. The Company has all requisite corporate power
and authority to enter into and to perform its obligations under this Agreement,
to consummate the transactions contemplated hereby and to issue the Securities
in accordance with the terms hereof. The execution, delivery and performance of
this Agreement by the Company and the consummation by it of the transactions
contemplated hereby (including the issuance of the Securities) have been duly
authorized by the Company’s board of directors and no further consent or
authorization of the Company, its board of directors, or its stockholders is
required. This Agreement and the Warrant has been (or upon delivery will have
been) duly executed by the Company and constitutes a legal, valid and binding
obligation of the Company enforceable against the Company in accordance with its
terms, except as enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, or moratorium or similar laws affecting creditors’
and contracting parties’ rights generally and except as enforceability may be
subject to general principles of equity and except as rights to indemnity and
contribution may be limited by state or federal securities laws or public policy
underlying such laws.

2.3 Capitalization. The authorized capital stock of the Company, as of June 10,
2015, consisted of 100,000,000 shares of Common Stock, of which 21,198,411
shares were issued and outstanding and 5,000,000 shares of blank check Preferred
Stock, none of which are currently designated. All of the issued and outstanding
shares of Common Stock have been duly authorized, validly issued, fully paid,
and nonassessable. As of June 10, 2015, options to purchase an aggregate of
1,205,295 shares of Common Stock and restricted stock units with respect to an
aggregate of 635,424 shares of Common Stock were outstanding. Except as
disclosed in or contemplated by the SEC Documents, the Company does not have
outstanding any options to purchase, or any preemptive rights or other rights to
subscribe for or to purchase, any securities or obligations convertible into, or
any contracts or commitments to issue or sell, shares of its capital stock or
any such options, rights, convertible securities or obligations other than
options and restricted stock units granted under the Company’s stock option
plans. There are no bonds, debentures, notes or other indebtedness having
general voting rights (or convertible into securities having such rights)
(“Voting Debt”) of the Company issued and outstanding. The issuance and sale of
the Shares and Warrants will not obligate the Company to issue shares of Common
Stock or other securities to any Person (other than the Purchasers) and will not
result in a right of any holder of Company securities to adjust the exercise,
conversion, exchange or reset price under any of such securities. There are no
stockholders agreements, voting agreements or other similar agreements with
respect to the Company’s capital stock to which the Company is a party or, to
the Company’s knowledge, between or among any of the Company’s stockholders
except as disclosed in SEC documents. The Company’s Amended and Restated
Certificate of Incorporation, as amended (the “Certificate of Incorporation”),
as in effect on the date hereof, and the Company’s Second Amended and Restated
Bylaws, as amended (the “Bylaws”), as in effect on the date hereof, are each
filed as exhibits to the SEC Documents.  

2.4 Issuance of Securities. The Shares and all of the shares of Common Stock
issuable upon exercise of the Warrants (the “Exercise Shares”) are duly
authorized and, upon issuance in accordance with the terms of this Agreement
(and in case of the Exercise Shares, the Warrants), will be validly issued,
fully paid and non-assessable and will not be subject to preemptive rights or
other similar rights of stockholders of the Company. Assuming the accuracy of
the representations and warranties of the Purchasers in this Agreement, the
offer and issuance by the Company of the Securities is exempt from registration
under the Securities Act and the Securities will be issued in compliance in all
material respects with all applicable federal and state securities laws.    

2.5 No Conflicts; Government Consents and Permits.

(a) The execution, delivery and performance of this Agreement by the Company and
the consummation by the Company of the transactions contemplated hereby
(including the issuance of the Securities) will not (i) conflict with or result
in a violation of any provision of its Certificate of Incorporation or Bylaws or
require the approval of the Company’s stockholders, (ii) violate or conflict
with, or result in a breach of any provision of, or constitute a default under,
any agreement, credit facility, indenture, or instrument to which the Company is
a party, or (iii) result in a violation of any law, rule, regulation, order,
judgment or decree (including federal and state securities laws and regulations
and regulations of any self-regulatory organizations to which the Company or its
securities are subject) applicable to the Company, except in the case of clauses
(ii) and (iii) only, for such conflicts, breaches, defaults, and violations as
would not reasonably be expected to have a Material Adverse Effect.

(b) The Company is not required to obtain any consent, authorization or order
of, or make any filing or registration with, any court or governmental agency or
any regulatory or self regulatory agency in order for it to execute, deliver or
perform any of its obligations under this Agreement in accordance with the terms
hereof, or to issue and sell the Securities in accordance with the terms hereof
other

 

--------------------------------------------------------------------------------

 

than such as have been made or obtained, and except for the registration of the
Shares and Exercise Shares under the Securities Act pursuant to Section 6
hereof, any filings required to be made under federal or state securities laws,
and any required filings or notifications regarding the issuance or listing of
additional shares with Nasdaq.

(c) The Company has all franchises, permits, licenses, and any similar authority
necessary for the conduct of its business as now being conducted by it and as
currently proposed to be conducted as disclosed in the SEC Documents, except for
such franchise, permit, license or similar authority, the lack of which would
not reasonably be expected to have a Material Adverse Effect. The Company has
not received any actual notice of any proceeding relating to revocation or
modification of any such franchise, permit, license, or similar authority except
where such revocation or modification would not reasonably be expected to have a
Material Adverse Effect.

2.6 SEC Documents, Financial Statements. The Company has timely filed all
reports, schedules, forms, statements and other documents required to be filed
by it with the SEC since March 31, 2014, pursuant to the reporting requirements
of the Exchange Act (all of the foregoing filed prior to the date hereof and all
exhibits included therein and financial statements and schedules thereto and
documents (other than exhibits) incorporated by reference therein, being
hereinafter referred to herein as the “SEC Documents”). The Company is eligible
to register its Common Stock for resale using Form S-3 promulgated under the
Securities Act. The Company has delivered to each Purchaser, or each Purchaser
has had access to, true and complete copies of the SEC Documents. As of their
respective dates, the SEC Documents complied in all material respects with the
requirements of the Exchange Act or the Securities Act, as the case may be, and
none of the SEC Documents, at the time they were filed with the SEC, contained
any untrue statement of a material fact or omitted to state a material fact
required to be stated therein or necessary in order to make the statements
therein, in light of the circumstances under which they were made, not
misleading. As of their respective dates, the Financial Statements and the
related notes complied as to form in all material respects with applicable
accounting requirements and the published rules and regulations of the SEC with
respect thereto. The Financial Statements and the related notes have been
prepared in accordance with accounting principles generally accepted in the
United States (“U.S. GAAP”), consistently applied, during the periods involved
(except (i) as may be otherwise indicated in the Financial Statements or the
notes thereto, or (ii) in the case of unaudited interim statements, to the
extent they may not include footnotes, may be condensed or summary statements or
may conform to the SEC’s rules and instructions for Reports on Form 10-Q) and
fairly present in all material respects the consolidated financial position of
the Company as of the dates thereof and the consolidated results of its
operations and cash flows for the periods then ended (subject, in the case of
unaudited statements, to normal and recurring year-end audit adjustments). All
material agreements that were required to be filed as exhibits to the SEC
Documents under Item 601 of Regulation S-K (collectively, the “Material
Agreements”) to which the Company or any Subsidiary of the Company is a party,
or the property or assets of the Company or any Subsidiary of the Company are
subject, have been filed as exhibits to the SEC Documents. All Material
Agreements are valid and enforceable against the Company in accordance with
their respective terms, except (i) as enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting creditors’ and contracting parties’ rights generally, and (ii) as
enforceability may be subject to general principles of equity and except as
rights to indemnity and contribution may be limited by federal or state
securities laws or public policy underlying such laws. The Company is not in
breach of or default under any of the Material Agreements, and to the Company’s
knowledge, no other party to a Material Agreement is in breach of or default
under such Material Agreement, except in each case, for such breaches or
defaults as would not reasonably be expected to have a Material Adverse Effect.
The Company has not received a notice of termination nor is the Company
otherwise aware of any threats to terminate any of the Material Agreements.

2.7 Disclosure Controls and Procedures. Except as disclosed in the SEC
Documents, the Company has established and maintains disclosure controls and
procedures (as defined in Exchange Act Rules 13a-15(e) and 15d-15(e)) that are
effective in all material respects to ensure that material information relating
to the Company, including any consolidated Subsidiaries, is made known to its
principal executive officer and principal financial officer by others within
those entities. The Company’s certifying officers have evaluated the
effectiveness of the Company’s disclosure controls and procedures as of the end
of the period covered by the most recently filed quarterly or annual periodic
report under the Exchange Act (such date, the “Evaluation Date”). The Company
presented in its most recently filed quarterly or annual periodic report under
the Exchange Act the conclusions of the certifying officers about the
effectiveness of the disclosure controls and procedures based on their
evaluations as of the Evaluation Date. Since the Evaluation Date, there have
been no significant changes in the Company’s internal control over financial
reporting (as such term is defined in Exchange Act Rules 13a-15(f) and
15d-15(f)) or, to the Company’s knowledge, in other factors that could
significantly affect the Company’s internal control over financial reporting.

2.8 Accounting Controls. Except as disclosed in the SEC Documents, the Company
maintains a system of internal accounting controls sufficient to provide
reasonable assurances that (i) transactions are executed in accordance with
management’s general or specific authorization, (ii) transactions are recorded
as necessary to permit preparation of financial statements in conformity with
U.S. GAAP and to maintain accountability for assets, (iii) access to assets is
permitted only in accordance with management’s general or specific
authorization, and (iv) the recorded accountability for assets is compared with
existing assets at reasonable intervals and appropriate action is taken with
respect to any differences. The Company’s internal controls over financial
reporting are effective to provide reasonable assurance regarding the
reliability of financial reporting and the preparation of financial statements
for external purposes in accordance with U.S. GAAP and the Company is not aware
of any material weakness in its internal controls over financial

 

--------------------------------------------------------------------------------

 

reporting.  The Company maintains “disclosure controls and procedures” (as such
term is defined in Rule 13a-15(e) under the Exchange Act); such disclosure
controls and procedures are effective.

2.9 Sarbanes-Oxley Act.  There is and has been no failure on the part of the
Company and any of the Company’s directors or officers, in their capacities as
such, to comply with any applicable provision of the Sarbanes-Oxley Act of 2002
and the rules and regulations promulgated in connection therewith in all
material respects, including, without limitation, Section 402 relating to loans.

2.10 Absence of Litigation. As of the date hereof, there is no action, suit,
proceeding or investigation before or by any court, public board, government
agency, self-regulatory organization or body pending or, to the Company’s
knowledge, threatened against the Company that if determined adversely to the
Company would reasonably be expected to have a Material Adverse Effect or would
reasonably be expected to impair the ability of the Company to perform its
obligations under this Agreement. Neither the Company, nor any director or
officer thereof, is or has been the subject of any action involving a claim of
violation of or liability under federal or state securities laws or a claim of
breach of fiduciary duty relating to the Company. There has not been, and to the
knowledge of the Company, there is not pending or contemplated, any
investigation by the SEC of the Company or any current or former director or
officer of the Company. The Company has not received any stop order or other
order suspending the effectiveness of any registration statement filed by the
Company under the Exchange Act or the Securities Act and, to the Company’s
knowledge, the SEC has not issued any such order.

2.11 Intellectual Property Rights. The Company owns or possesses, or has a
reasonable basis on which it believes it can obtain on reasonable terms,
licenses or sufficient rights to use all patents, patent applications, patent
rights, inventions, know-how, trade secrets, trademarks, trademark applications,
service marks, service names, trade names and copyrights necessary to conduct
its business as conducted as of the date hereof and, to its knowledge, as
proposed to be conducted as described in the SEC Documents (the “Intellectual
Property”). To the Company’s knowledge, the Company has not materially infringed
the intellectual property rights of third parties and no third party, to the
Company’s knowledge, is materially infringing the Intellectual Property. There
is no pending or, to the Company’s knowledge, threatened action, suit,
proceeding or claim by a third party that the Company’s business as now
conducted infringes or otherwise violates any patent, trademark, copyright,
trade secret or other proprietary rights of another. Except as disclosed in the
SEC Documents, there are no material options, licenses or agreements relating to
the Intellectual Property, nor is the Company bound by or a party to any
material options, licenses or agreements relating to the patents, patent
applications, patent rights, inventions, know-how, trade secrets, trademarks,
trademark applications, service marks, service names, trade names or copyrights
of any other person or entity. There is no material claim or action or
proceeding pending or, to the Company’s knowledge, threatened that challenges
any of the rights of the Company in or to, or otherwise with respect to, any
Intellectual Property.

2.12 Placement Agent. The Company has taken no action that would give rise to
any claim by any Person for brokerage commissions, placement agent’s fees or
similar payments relating to this Agreement or the transactions contemplated
hereby, except for dealings with the Placement Agent, whose commissions and fees
will be paid by the Company.

2.13 Investment Company. The Company is not and, after giving effect to the
offering and sale of the Securities, will not be an “investment company” as such
term is defined in the Investment Company Act of 1940, as amended (the
“Investment Company Act”). The Company shall conduct its business in a manner so
that it will not become subject to the Investment Company Act.

2.14 No Material Adverse Change. Since March 31, 2015, except as described or
referred to in the SEC Documents and except for cash expenditures in the
ordinary course of business, there has not been any change in the assets,
business, properties, financial condition or results of operations of the
Company that would reasonably be expected to have a Material Adverse Effect.
Since March 31, 2015, (i) there has not been any dividend or distribution of any
kind declared, set aside for payment, paid or made by the Company on any class
of capital stock, (ii) the Company has not sustained any material loss or
interference with the Company’s business from fire, explosion, flood or other
calamity, whether or not covered by insurance, or from any labor disturbance or
dispute or any action, order or decree of any court or arbitrator or
governmental or regulatory authority, (iii) the Company has not incurred any
material liabilities except in the ordinary course of business, and (vi) the
Company has not altered materially its method of accounting or the manner in
which it keeps its accounting books and records.

2.15 The Nasdaq Capital Market. The Common Stock is listed on The Nasdaq Capital
Market, and, except as disclosed in the SEC Documents, to the Company’s
knowledge, there are no proceedings to revoke or suspend such listing or for the
listing of the Shares and the Exercise Shares.  Except as disclosed in the SEC
Documents, the Company is in compliance with the requirements of Nasdaq for
continued listing of the Common Stock thereon and any other Nasdaq listing and
maintenance requirements.

2.16 Acknowledgment Regarding Purchasers’ Purchase of Securities. The Company
acknowledges and agrees that each of the Purchasers is acting solely in the
capacity of an arm’s length purchaser with respect to this Agreement and the
transactions contemplated hereby. The Company further acknowledges that no
Purchaser is acting as a financial advisor or fiduciary of the Company (or in
any similar capacity with respect to the Company) with respect to this Agreement
and the transactions contemplated hereby and any advice given by any Purchaser
or any of their respective representatives or agents to the Company in
connection with this Agreement and the transactions contemplated hereby is
merely incidental to such Purchaser’s purchase of the Securities. The

 

--------------------------------------------------------------------------------

 

Company further represents to each Purchaser that the Company’s decision to
enter into this Agreement has been based on the independent evaluation of the
transactions contemplated hereby by the Company and its representatives.

2.17 Accountants. The Company’s independent registered public accounting firm is
identified in the SEC Reports and such accounting firm is a registered public
accounting firm as required by the Exchange Act and are independent public
accountants with respect to the Company within the meaning of Sarbanes-Oxley Act
of 2002 and the applicable published rules and regulations thereunder.

2.18 Insurance. The Company is insured by insurers of recognized financial
responsibility against such losses and risks and in such amounts as the Company
believes are prudent and customary for a company (i) in the businesses and
location in which the Company is engaged, (ii) with the resources of the
Company, and (iii) at a similar stage of development as the Company. All
policies of insurance and fidelity or surety bonds insuring the Company or its
businesses, assets, employees, officers and directors are in full force and
effect. The Company is in compliance with the terms of such policies and
instruments in all material respects; and there are no claims by the Company
under any such policy or instrument as to which any insurance company is denying
liability or defending under a reservation of rights clause. The Company has not
received any written notice that the Company will not be able to renew its
existing insurance coverage as and when such coverage expires. The Company
believes it will be able to obtain similar coverage at reasonable cost from
similar insurers as may be necessary to continue its business.  

2.19 Foreign Corrupt Practices. Since June 1, 2010, neither the Company, nor to
the Company’s knowledge, any director, officer, agent, employee or other Person
acting on behalf of the Company has, in the course of its actions for, or on
behalf of, the Company (i) used any corporate funds for any unlawful
contribution, gift, entertainment or other unlawful expenses relating to
political activity, (ii) made any direct or indirect unlawful payment to any
foreign or domestic government official or employee from corporate funds,
(iii) violated or is in violation of in any material respect any provision of
the U.S. Foreign Corrupt Practices Act of 1977, as amended (the “FCPA”), or
(iv) made any unlawful bribe, rebate, payoff, influence payment, kickback or
other unlawful payment to any foreign or domestic government official or
employee. Neither the Company, nor, to the Company’s knowledge, any of its
officers, directors, agents, employees or any other person acting on behalf of
the Company are the subject of any allegation, voluntary disclosure,
investigation, prosecution or other enforcement action related to the FCPA or
any other anti-corruption law.

2.20 Private Placement. Neither the Company nor its Subsidiary or any
affiliates, nor any person acting on its or their behalf, has, directly or
indirectly, made any offers or sales of any security or solicited any offers to
buy any security, under any circumstances that would require (i) registration of
the Securities under the Securities Act or (ii) cause the offering of the
Securities pursuant to this Agreement to be integrated with prior offerings by
the Company for purposes of any applicable law, regulation or stockholder
approval provisions, including, without limitation, under the rules and
regulations of Nasdaq. Assuming the accuracy of the representations and
warranties of the Purchasers contained in Article 3 hereof, the issuance of the
Securities and the Exercise Shares are exempt from registration under the
Securities Act. Neither the Company nor any Person acting on its behalf, has
engaged in any form of general solicitation or general advertising (within the
meaning of Regulation D promulgated under the Securities Act) in connection with
the offer or sale of the Securities.

2.21 No Registration Rights. No Person has the right to (i) prohibit the Company
from filing a Registration Statement or (ii) other than as disclosed in the SEC
Documents, require the Company to register any securities for sale under the
Securities Act by reason of the filing of a Registration Statement except in the
case of clause (ii) for rights which have been properly waived. The granting and
performance of the registration rights under this Agreement will not violate or
conflict with, or result in a breach of any provision of, or constitute a
default under, any agreement, indenture, or instrument to which the Company is a
party.

2.22 Taxes. The Company has timely filed (or has obtained an extension of time
within which to file) all necessary federal, state and foreign income and
franchise tax returns and has paid all taxes shown as due on such tax returns,
except where the failure to so file or the failure to so pay would not
reasonably be expected to have a Material Adverse Effect. There are no unpaid
taxes in any material amount claimed by the taxing authority of any jurisdiction
to be due by the Company, and, to the Company’s knowledge, there is no basis for
any such claim.

2.23 Real and Personal Property. The Company has good and marketable title to,
or has valid rights to lease or otherwise use, all items of real and personal
property that are material to the business of the Company free and clear of all
liens, encumbrances, claims and defects and imperfections of title except those
that (i) do not materially interfere with the use of such property by the
Company or (ii) would not reasonably be expected to have a Material Adverse
Effect.

2.24 Application of Takeover Protections. The execution and delivery of this
Agreement and the consummation of the transactions contemplated hereby will not
impose any restriction on any Purchaser, or create in any party (including any
current stockholder of the Company) any rights, under any share acquisition,
business combination, poison pill (including any distribution under a rights
agreement), or other similar anti-takeover provisions under the Company’s
Certificate of Incorporation or the laws of its state of incorporation.



 

--------------------------------------------------------------------------------

 

2.25 No Manipulation of Stock. The Company has not taken, nor will it take,
directly or indirectly any action designed to stabilize or manipulate the price
of the Common Stock or any security of the Company to facilitate the sale or
resale of any of the Shares.

2.26 Related-Party Transactions. Except with respect to the transactions
(i) that are not required to be disclosed and (ii) contemplated hereby to the
extent an Affiliate of any director purchases Securities hereunder, all
transactions that have occurred between or among the Company, on the one hand,
and any of its officers or directors, or any Affiliate or Affiliates of any such
officer or director, on the other hand, prior to the date hereof have been
disclosed in the SEC Documents.

2.27 Use of Proceeds. The Company shall use the net proceeds of the sale of the
Securities hereunder for research and development of the Company’s product
candidates, working capital and general corporate purposes.

2.28 Compliance.  The Company: (i) is not in default under or in violation of
(and no event has occurred that has not been waived that, with notice or lapse
of time or both, would result in a default by the Company), nor has the Company
received notice of a claim that it is in default under or that it is in
violation of, any indenture, loan or credit agreement or any other agreement or
instrument to which it is a party or by which it or any of its properties is
bound (whether or not such default or violation has been waived); (ii) is not in
violation of any judgment, decree, or order of any court, arbitrator or other
governmental authority; or (iii) is not nor has it been in violation of any
statute, rule, ordinance or regulation of any governmental authority, including
without limitation all foreign, federal, state and local laws relating to taxes,
environmental protection, occupational health and safety, product quality and
safety and employment and labor matters, except in each case as would not
reasonably be expected to result in a Material Adverse Effect.

2.29 No Change in Control.  The sale of the Securities will not constitute a
corporate transaction, as such term is defined in and, for the purposes of any
employment agreement between the Company and any of its executive
officers.  Further, the sale of the Securities will not (a) constitute a change
of control of the Company or any similar transaction under (i) the Company’s
certificate of incorporation or  (ii) the Company’s bylaws, (b) constitute a
breach or default, or provide the basis for termination, of any Material
Agreement, or (c) constitute an event that would accelerate any rights or
payment obligations under any Material Agreement.

2.30 FDA Compliance.  Except as would not, individually or in the aggregate,
result in a Material Adverse Effect or as disclosed described in or referred to
in the SEC Documents:  (i) the Company is and has been in compliance with
statutes, laws, ordinances, rules and regulations applicable to the Company for
the ownership, testing, development, manufacture, packaging, processing, use,
labeling, storage, or disposal of any product manufactured by or on behalf of
the Company (a “Company Product”), including without limitation, the Federal
Food, Drug, and Cosmetic Act, 21 U.S.C.  § 301, et seq., the Public Health
Service Act, 42 U.S.C.  § 262, similar laws of other governmental entities and
the regulations promulgated pursuant to such laws (collectively, “Applicable
Laws”); (ii) the Company possesses all licenses, certificates, approvals,
authorizations, permits and supplements or amendments thereto required by any
such Applicable Laws and/or for the ownership of its properties or the conduct
of its business as it relates to a Company Product and as described in the SEC
Documents (collectively, “Authorizations”) and such Authorizations are valid and
in full force and effect and the Company is not in violation of any term of any
such Authorizations; (iii) the Company has not received any written notice of
adverse finding, warning letter or other written correspondence or notice from
the U.S.  Food and Drug Administration (the “FDA”) or any other governmental
entity alleging or asserting noncompliance with any Applicable Laws or
Authorizations relating to a Company Product; (iv) the Company has not received
written notice of any ongoing claim, action, suit, proceeding, hearing,
enforcement, investigation, arbitration or other action from any governmental
entity or third party alleging that any Company Product, operation or activity
related to a Company Product is in violation of any Applicable Laws or
Authorizations or has any knowledge that any such governmental entity or third
party is considering any such claim, litigation, arbitration, action, suit,
investigation or proceeding, nor, to the Company’s knowledge, has there been any
noncompliance with or violation of any Applicable Laws by the Company that would
reasonably be expected to require the issuance of any such written notice or
result in an investigation, corrective action, or enforcement action by the FDA
or similar governmental entity with respect to a Company Product; (v) the
Company has not received written notice that any governmental entity has taken,
is taking or intends to take action to limit, suspend, modify or revoke any
Authorizations or has any knowledge that any such governmental entity has
threatened or is considering such action with respect to a Company Product; and
(vi) the Company has filed, obtained, maintained or submitted all material
reports, documents, forms, notices, applications, records, claims, submissions
and supplements or amendments as required by any Applicable Laws or
Authorizations and that all such reports, documents, forms, notices,
applications, records, claims, submissions and supplements or amendments were
complete, correct and not misleading on the date filed (or were corrected or
supplemented by a subsequent submission) in all material respects.  To the
Company’s knowledge, neither the Company nor any of its directors, officers,
employees or agents, has made, or caused the making of, any false statements on,
or material omissions from, any other records or documentation prepared or
maintained to comply with the requirements of the FDA or any other governmental
entity related to a Company Product.

2.31 Compliance in Clinical Trials.  The clinical studies and tests conducted by
the Company or on behalf of the Company, have been and, if still pending, are
being conducted in all material respects pursuant to all Applicable Laws and
Authorizations; the descriptions of the results of such clinical studies and
tests contained in the SEC Documents are accurate and complete in all material
respects and fairly present the data derived from such clinical studies and
tests.



 

--------------------------------------------------------------------------------

 

2.32 Environmental Laws.  The Company (i) is in material compliance with any and
all applicable foreign, federal, state and local laws and regulations relating
to the protection of human health and safety, the environment or hazardous or
toxic substances or wastes, pollutants or contaminants (“Environmental Laws”),
(ii) has received and is in material compliance with all permits, licenses or
other approvals required of them under applicable Environmental Laws to conduct
its business and (iii) has not received notice of any actual or potential
liability under any environmental law, except where such non-compliance with
Environmental Laws, failure to receive required permits, licenses or other
approvals, or liability would not, individually or in the aggregate, have a
Material Adverse Effect, whether or not arising from transactions in the
ordinary course of business.  The Company has not been named as a “potentially
responsible party” under the Comprehensive Environmental Response, Compensation,
and Liability Act of 1980, as amended.

2.33 Labor.  No labor problem or dispute with the employees of the Company
exists or, to the knowledge of the Company, is threatened, and the Company is
not aware of any existing or imminent labor disturbance by the employees of any
of its principal suppliers or contractors, that could have a Material Adverse
Effect, whether or not arising from transactions in the ordinary course of
business, except as contemplated in the SEC Documents.

2.34 ERISA.  None of the following events has occurred or exists:  (i) a failure
to fulfill the obligations, if any, under the minimum funding standards of
Section 302 of the United States Employee Retirement Income Security Act of
1974, as amended (“ERISA”), and the regulations and published interpretations
thereunder with respect to a Plan that is required to be funded, determined
without regard to any waiver of such obligations or extension of any
amortization period; (ii) an audit or investigation by the Internal Revenue
Service, the U.S.  Department of Labor, the Pension Benefit Guaranty Corporation
or any other federal or state governmental agency or any foreign regulatory
agency with respect to the employment or compensation of employees by any of the
Company that could have a Material Adverse Effect; (iii) any breach of any
contractual obligation, or any violation of law or applicable qualification
standards, with respect to the employment or compensation of employees by the
Company that would reasonably be expected to have a Material Adverse
Effect.  None of the following events has occurred or is reasonably likely to
occur:  (i) a material increase in the aggregate amount of contributions
required to be made to all Plans in the current fiscal year of the Company
compared to the amount of such contributions made in the most recently completed
fiscal year of the Company; (ii) a material increase in the “accumulated
post-retirement benefit obligations” (within the meaning of Statement of
Financial Accounting Standards 106) of the Company compared to the amount of
such obligations in the most recently completed fiscal year of the Company;
(iii) any event or condition giving rise to a liability under Title IV of ERISA
that could have a Material Adverse Effect; or (iv) the filing of a claim by one
or more employees or former employees of the Company related to their employment
that could have a Material Adverse Effect.  For purposes of this paragraph, the
term “Plan” means a plan (within the meaning of Section 3(3) of ERISA) subject
to Title IV of ERISA with respect to which the Company may have any liability.

ARTICLE 3

PURCHASER’S REPRESENTATIONS AND WARRANTIES

Each Purchaser represents and warrants to the Company, severally and not
jointly, with respect to itself and its purchase hereunder, that:

3.1 Investment Purpose. The Purchaser is purchasing the Securities for its own
account and not with a present view toward the public sale or distribution
thereof and has no intention of selling or distributing any of such Securities
or any arrangement or understanding with any other Persons regarding the sale or
distribution of such Securities except in accordance with the provisions of
Article 7 and except as would not result in a violation of the Securities Act.
The Purchaser will not, directly or indirectly, offer, sell, pledge, transfer or
otherwise dispose of (or solicit any offers to buy, purchase or otherwise
acquire or take a pledge of) any of the Securities except in accordance with the
provisions of Article 7 or pursuant to and in accordance with the Securities
Act.

3.2 Questionnaires. The stock certificate and warrant questionnaire and the
registration statement questionnaire submitted by the Purchaser to the Company
in connection with its purchase of the Securities were accurate and correct when
delivered and are accurate and correct as of the date hereof.

3.3 Reliance on Exemptions. The Purchaser understands that the Securities are
being offered and sold to it in reliance upon specific exemptions from the
registration requirements of federal and state securities laws and that the
Company is relying upon the truth and accuracy of, and the Purchaser’s
compliance with, the representations, warranties, agreements, acknowledgments
and understandings of the Purchaser set forth herein in order to determine the
availability of such exemptions and the eligibility of the Purchaser to acquire
the Securities.

3.4 Information. The Purchaser has been furnished with all relevant materials
relating to the business, finances and operations of the Company necessary to
make an investment decision, and materials relating to the offer and sale of the
Securities, that have been requested by the Purchaser, including, without
limitation, the Company’s SEC Documents, and the Purchaser has had the
opportunity to review the SEC Documents. The Purchaser has been afforded the
opportunity to ask questions of the Company. Neither such inquiries nor any
other investigation conducted by or on behalf of such Purchaser or its
representatives or counsel shall modify, amend

 

--------------------------------------------------------------------------------

 

or affect such Purchaser’s right to rely on the truth, accuracy and completeness
of the SEC Documents and the Company’s representations and warranties contained
in the Agreement.

3.5 Acknowledgement of Risk.

(a) The Purchaser acknowledges and understands that its investment in the
Securities involves a significant degree of risk, including, without limitation,
that: (i) the Company is a business with limited operating history and requires
substantial funds in addition to the proceeds from the sale of the Securities;
(ii) an investment in the Company is speculative, and only Purchasers who can
afford the loss of their entire investment should consider investing in the
Company and the Securities; (iii) the Purchaser may not be able to liquidate its
investment; (iv) transferability of the Securities is extremely limited; (v) in
the event of a disposition of the Securities, the Purchaser could sustain the
loss of its entire investment; and (vi) the Company has not paid any dividends
on its Common Stock since inception and does not anticipate the payment of
dividends in the foreseeable future. Such risks are more fully set forth in the
SEC Documents;

(b) The Purchaser is able to bear the economic risk of holding the Securities
for an indefinite period, and has knowledge and experience in financial and
business matters such that it is capable of evaluating the risks of the
investment in the Securities; and

(c) The Purchaser has, in connection with the Purchaser’s decision to purchase
Securities, not relied upon any representations or other information (whether
oral or written) other than as set forth in the representations and warranties
of the Company contained herein and the SEC Documents, and the Purchaser has,
with respect to all matters relating to this Agreement and the offer and sale of
the Securities, relied solely upon the advice of such Purchaser’s own counsel
and has not relied upon or consulted counsel to the Placement Agent or counsel
to the Company.

(d) The Purchaser is an accredited investor as defined in Rule 501(a) of
Regulation D promulgated under the Securities Act.

3.6 Governmental Review. The Purchaser understands that no United States federal
or state agency or any other government or governmental agency has passed upon
or made any recommendation or endorsement of the Securities or an investment
therein.

3.7 Transfer or Resale. The Purchaser understands that:

(a) the Securities have not been and are not being registered under the
Securities Act (other than as contemplated in Article 6) or any applicable state
securities laws and, consequently, the Purchaser may have to bear the risk of
owning the Securities for an indefinite period of time because the Securities
may not be transferred unless: (i) the resale of the Securities is registered
pursuant to an effective Registration Statement under the Securities Act, as
contemplated in Article 6; (ii) the Purchaser has delivered to the Company an
opinion of counsel (in form, substance and scope customary for opinions of
counsel in comparable transactions) to the effect that the Securities to be sold
or transferred may be sold or transferred pursuant to an exemption from such
registration; (iii) the Securities are sold or transferred pursuant to Rule 144;
or (iv) the Purchaser is a partnership transferring to its partners or former
partners in accordance with partnership interests or a limited liability company
transferring to its members or former members in accordance with their interest
in the limited liability company;

(b) any sale of the Securities made in reliance on Rule 144 may be made only in
accordance with the terms of Rule 144 and, if Rule 144 is not applicable, any
resale of the Securities under circumstances in which the seller (or the Person
through whom the sale is made) may be deemed to be an underwriter (as that term
is defined in the Securities Act) may require compliance with some other
exemption under the Securities Act or the rules and regulations of the SEC
thereunder; and

(c) except as set forth in Article 7, neither the Company nor any other Person
is under any obligation to register the resale of the Shares or the Exercise
Shares under the Securities Act or any state securities laws or to comply with
the terms and conditions of any exemption thereunder.

3.8 Legends.

(a) The Purchaser understands that the certificates representing the Securities
will bear a restrictive legend in substantially the following form (and a
stop-transfer order may be placed against transfer of the certificates for such
Securities):

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR THE SECURITIES LAWS OF ANY STATE OF
THE UNITED STATES. THE SECURITIES MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED,
HYPOTHECATED, TRANSFERRED OR ASSIGNED IN THE ABSENCE OF AN EFFECTIVE
REGISTRATION STATEMENT FOR THE SECURITIES UNDER APPLICABLE SECURITIES LAWS, OR
UNLESS OFFERED, SOLD, PLEDGED, HYPOTHECATED OR TRANSFERRED PURSUANT TO AN
AVAILABLE EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THOSE LAWS. THE
COMPANY SHALL BE ENTITLED TO REQUIRE AN OPINION OF COUNSEL SATISFACTORY TO THE
COMPANY THAT SUCH REGISTRATION IS NOT REQUIRED TO THE EXTENT THAT SUCH OPINION
IS REQUIRED PURSUANT TO THAT CERTAIN SECURITIES PURCHASE AGREEMENT UNDER WHICH
THE SECURITIES WERE ISSUED.



 

--------------------------------------------------------------------------------

 

(b) The Company agrees that at such time as such legend is no longer required
under this Section, it will, no later than three business days following the
delivery by a Purchaser to the Company or the Company’s transfer agent of a
certificate representing Shares or Exercise Shares, as applicable, and if such
Shares are certificated, issued with a restrictive legend, together with such
representations and covenants of such Purchaser or such Purchaser’s executing
broker as the Company may reasonably require in connection therewith, deliver or
cause to be delivered to such Purchaser a certificate or book entry position
representing such shares that is free from any legend referring to the
Securities Act.  The Company shall not make any notation on its records or give
instructions to any transfer agent of the Company that enlarge the restrictions
on transfer set forth in this Section.  Certificates for Securities subject to
legend removal hereunder shall be transmitted by the transfer agent of the
Company to the Purchasers by crediting the account of such Purchaser’s prime
broker with the Depository Trust Company (the “DTC”).  All costs and expenses
related to the removal of the legends and the reissuance of any Securities shall
be borne by the Company.

(c) Upon request by a Holder, the Company shall promptly cause the restrictive
legend set forth in this section above to be removed and the Company shall issue
a certificate or book entry position without such restrictive legend or any
other restrictive legend to the holder of the applicable shares upon which it is
stamped or issue to such holder by electronic delivery with the applicable
balance account at the DTC or in physical certificated shares, if appropriate,
if (i) such Shares and Exercise Shares are registered for resale under the
Securities Act (provided that, if the Purchaser is selling pursuant to the
effective registration statement registering the Securities for resale, the
Purchaser agrees to only sell such Shares during such time that such
registration statement is effective and such Purchaser is not aware or has not
been notified by the Company that such registration statement has been withdrawn
or suspended, and only as permitted by such registration statement); (ii) such
Shares are sold or transferred pursuant to Rule 144 (if the transferor is not an
affiliate of the Company); or (iii) such Shares are eligible for sale without
compliance with the 90-day volume restrictions pursuant to Rule 144.  Subject to
receipt of such representations, and covenants as are contemplated hereby,
following the earlier of (i) the effective date of the Registration Statement or
(ii) Rule 144 becoming available for the resale of the Shares and Exercise
Shares, without compliance with the volume restrictions pursuant to Rule 144,
the Company shall issue to the Company’s transfer agent the instructions with
respect to legend removal consistent with this Section.  Following the time a
legend is no longer required for the Shares or Exercise Shares under this
Section3.8(c), the Company will, no later than three Business Days following the
delivery by a Purchaser to the Company or the Company’s transfer agent of a
legended certificate representing such securities, (A) deliver or cause to be
delivered to such Purchaser a certificate or book entry position representing
such securities that is free from all restrictive and other legends or (B) at
the request of the Purchaser, cause its transfer agent to issue such Shares
and/or Exercise Shares without such legends to the holders thereof by electronic
delivery at the applicable balance account at the DTC.  Certificates for the
Shares or Exercise Shares subject to legend removal hereunder may be transmitted
by the Company’s transfer agent to a Purchaser by crediting the account of the
Purchaser’s prime broker with DTC as directed by such Purchaser.  Any fees (with
respect to the transfer agent, the Company’s counsel or otherwise) associated
with the issuance of such opinion or the removal of such legend shall be borne
by the Company.

3.9 Authorization; Enforcement. The Purchaser has the requisite power and
authority to enter into this Agreement and to consummate the transactions
contemplated hereby. The Purchaser has taken all necessary action to authorize
the execution, delivery and performance of this Agreement. Upon the execution
and delivery of this Agreement, this Agreement shall constitute a valid and
binding obligation of the Purchaser enforceable in accordance with its terms,
except as enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting creditors’ and contracting
parties’ rights generally and except as enforceability may be subject to general
principles of equity and except as rights to indemnity and contribution may be
limited by federal or state securities laws or public policy underlying such
laws.

3.10 Residency. The Purchaser is a resident of the jurisdiction set forth
immediately below such Purchaser’s name on the signature pages hereto.

3.11 No Short Sales. Between the time the Purchaser learned about the Offering
and the public announcement of the Offering, the Purchaser has not engaged in
any short sales or similar transactions with respect to the Common Stock, nor
has the Purchaser, directly or indirectly, caused any Person to engage in any
short sales or similar transactions with respect to the Common Stock.

3.12 Acknowledgements Regarding Placement Agent. The Purchaser acknowledges that
the Placement Agent is acting as the exclusive placement agent on a “best
efforts” basis for the Securities being offered hereby and will be compensated
by the Company for acting in such capacity. The Purchaser represents that
(i) the Purchaser was contacted regarding the sale of the Securities by the
Placement Agent (or an authorized agent or representative thereof) with whom the
Purchaser entered into a confidentiality agreement and (ii) no Securities were
offered or sold to it by means of any form of general solicitation or general
advertising.

3.13 “Bad Actor” Matters.  The Purchaser hereby represents that no
Disqualification Events (as defined below) are applicable to Purchaser or any of
its Rule 506(d) Related Parties (as defined below), except, if applicable, for a
Disqualification Event as to which Rule 506(d)(2)(ii) or (iii) or (d)(3) is
applicable.  Purchaser hereby agrees that it shall notify the Company promptly
in writing in the event a Disqualification Event becomes applicable to Purchaser
or any of its Rule 506(d) Related Parties, except, if applicable, for a
Disqualification Event as to which Rule 506(d)(2)(ii) or (iii) or (d)(3) is
applicable.  For purposes of this Section 3.13, (a) “Disqualification Event”
shall mean any of the “bad actor” disqualifications described in
Rule 506(d)(1)(i) through (viii) under the

 

--------------------------------------------------------------------------------

 

Securities Act and (b) “Rule 506(d) Related Party” shall mean a person or entity
that is a beneficial owner of Purchaser’s securities for purposes of Rule 506(d)
of the Securities Act.

ARTICLE 4

COVENANTS

4.1 Reporting Status. The Company’s Common Stock is registered under
Section 12(g) of the Exchange Act. During the Registration Period, the Company
will use commercially reasonable efforts to timely file all documents with the
SEC, and the Company will not terminate its status as an issuer required to file
reports under the Exchange Act even if the Exchange Act or the rules and
regulations thereunder would permit such termination.

4.2 Expenses. The Company and each Purchaser is liable for, and will pay, its
own expenses incurred in connection with the negotiation, preparation, execution
and delivery of this Agreement, including, without limitation, attorneys’ and
consultants’ fees and expenses; provided that at the Closing the Company will
reimburse Venrock Healthcare Capital Partners, L.P. (“Venrock”) and Venrock
Healthcare Capital Partners II, L.P. for all documented and reasonable
consulting, legal and other out of pocket expenses incurred by them related to
the consummation of the transactions contemplated by this Agreement up to a
maximum of $50,000.  

4.3 Financial Information. The financial statements of the Company to be
included in any documents filed with the SEC will be prepared in accordance with
U.S. GAAP, consistently applied (except (i) as may be otherwise indicated in
such financial statements or the notes thereto, or (ii) in the case of unaudited
interim statements, to the extent they may not include footnotes, may be
condensed or summary statements or may conform to the SEC’s rules and
instructions for Reports on Form 10-Q), and will fairly present in all material
respects the financial position of the Company and results of its operations and
cash flows as of, and for the periods covered by, such financial statements
(subject, in the case of unaudited statements, to normal and recurring year-end
audit adjustments).

4.4 Securities Laws Disclosure; Publicity. On or before 9:30 a.m., New York
local time, on June 11, 2015, the Company shall issue a press release announcing
the signing of this Agreement and describing the terms of the transactions
contemplated by this Agreement. On or before June 16, 2015, the Company shall
file a Current Report on Form 8-K with the SEC describing the terms of the
transactions contemplated by this Agreement and including as an exhibit to such
Current Report on Form 8-K this Agreement and the Forms of Warrant in the form
required by the Exchange Act. The Company shall not otherwise publicly disclose
the name of any Purchaser (other than in the press release described in this
Section 4.4), or include the name of any Purchaser in any filing with the SEC
(other than in a Registration Statement and any exhibits to filings made in
respect of this transaction in accordance with periodic filing requirements
under the Exchange Act) or any regulatory agency, without the prior written
consent of such Purchaser, except to the extent such disclosure is required by
law or regulations, in which case the Company shall provide the Purchasers with
prior notice of such disclosure.  

4.5 Sales by Purchasers. Each Purchaser will sell any Securities and Exercise
Shares held by it in compliance with applicable prospectus delivery
requirements, if any, or otherwise in compliance with the requirements for an
exemption from registration under the Securities Act. No Purchaser will make any
sale, transfer or other disposition of the Securities in violation of federal or
state securities laws.

4.6 Reservation of Common Stock. As of the Closing Date, the Company shall have
reserved and shall keep available at all times during which the Warrants remain
exercisable, free of preemptive rights, the number of shares of Common Stock
issuable upon exercise of the Warrants (without taking into account any
limitations on the exercise of the Warrants set forth in the Warrants).  

4.7 Certain Board Rights.  Effective upon the Closing, for so long as Venrock
(with its Affiliates) beneficially owns at least 10% of the outstanding shares
of Common Stock (as adjusted for stock splits and combinations)  calculated in
accordance with Section 13(d) and Rule 13d-3 of the Exchange Act:

(a) The Company shall allow one representative designated by Venrock to attend
all meetings of the Company’s board of directors and its committees in a
nonvoting capacity, and in connection therewith, the Company shall give such
representative copies of all notices, minutes, consents and other materials,
financial or otherwise, which the Company provides to its board of directors;
provided, however, that the Company reserves the right to exclude such
representative from access to any material or meeting or portion thereof if the
Company reasonably determines upon advice of counsel that such exclusion is
reasonably necessary to preserve the attorney-client privilege or to protect
highly confidential information;

(b) Venrock shall have the option, upon written notice to the Company, to
require the Company’s board of directors to authorize and appoint one additional
director to serve on the board of directors, such director to be designated by
Venrock and reasonably acceptable to the Company (the “Venrock Director”); and  

(c) If the Venrock Director has been appointed to the Company’s board of
directors, the board of directors of the Company shall nominate for approval by
the Company’s stockholders, at each subsequent annual meeting of the Company’s
stockholders for the

 

--------------------------------------------------------------------------------

 

election of directors or special meeting for the election of directors, the
Venrock Director for re-election to the Company’s board of directors; provided
that the term of office of the Venrock Director is expiring at such annual
meeting or special meeting.  

4.8 Compliance with Nasdaq Continued Listing Requirements.  The Company will use
commercially reasonable efforts to continue the listing and trading of its
Common Stock on Nasdaq and, in accordance, therewith, will use commercially
reasonable efforts to comply in all respects with the Company’s reporting,
filing and other obligations under the bylaws or rules of such market or
exchange, as applicable. If the per share bid price of the Common Stock does not
meet or exceed the $1.00 minimum bid price requirement imposed by Nasdaq prior
to the expiration of the 180-day grace period, the Company shall use
commercially reasonable efforts to effect a reverse stock split in order to
maintain compliance with the listing requirements for continued listing of the
Common Stock on Nasdaq.

4.9 No Integration. The Company shall not, and shall use its commercially
reasonable efforts to ensure that no Affiliate of the Company shall, sell, offer
for sale or solicit offers to buy or otherwise negotiate in respect of any
security (as defined in Section 2 of the Securities Act) that the Company
reasonably determines would be integrated with the offer or sale of the
Securities in a manner that would require the registration under the Securities
Act of the sale of the Securities to the Purchasers, or that the Company
reasonably determines would be integrated with the offer or sale of the
Securities for purposes of the rules and regulations of Nasdaq such that it
would require stockholder approval prior to the closing of such other
transaction unless stockholder approval is obtained before the closing of such
subsequent transaction.

4.10 Form D; Blue Sky Filings.  The Company agrees to timely file a Form D with
respect to the Securities as required under Regulation D of the Securities Act
and to provide a copy thereof, promptly upon the written request of any
Purchaser. The Company, on or before the Closing Date, shall take such action as
the Company shall reasonably determine is necessary in order to obtain an
exemption from, or to qualify the Securities for, sale to the Purchasers at the
Closing pursuant to this Agreement under applicable securities or “Blue Sky”
laws of the states of the United States, and shall provide evidence of such
actions promptly upon the written request of any Purchaser.

ARTICLE 5

CONDITIONS TO CLOSING

5.1 Conditions to Obligations of the Company. The Company’s obligation to
complete the purchase and sale of the Securities and deliver such stock
certificate(s) and Warrants to each Purchaser is subject to the waiver by the
Company or fulfillment as of the Closing Date of the following conditions:

(a) Receipt of Funds. The Company shall have received immediately available
funds in the aggregate amount of the Purchase Price for the Securities being
purchased hereunder as set forth opposite such Purchaser’s name on Exhibit A
hereto.

(b) Representations and Warranties. The representations and warranties made by
each Purchaser in Article 3 shall be true and correct in all material respects
as of the Closing Date.

(c) Covenants. All covenants, agreements and conditions contained in this
Agreement to be performed by the Purchasers on or prior to the Closing Date
shall have been performed or complied with in all material respects.

(d) Absence of Litigation. No proceeding challenging this Agreement or the
transactions contemplated hereby, or seeking to prohibit, alter, prevent or
materially delay the Closing, shall have been instituted or be pending before
any court, arbitrator, governmental body, agency or official.

(e) No Governmental Prohibition. The sale of the Securities by the Company shall
not be prohibited by any law or governmental order or regulation.

5.2 Conditions to Purchasers’ Obligations at the Closing. Each Purchaser’s
obligation to complete the purchase and sale of the Securities is subject to the
waiver by such Purchaser or fulfillment as of the Closing Date of the following
conditions:

(a) Representations and Warranties. The representations and warranties made by
the Company in Article 2 shall be true and correct in all material respects as
of the date when made and as of the Closing Date (except for those
representations and warranties which are qualified as to materiality, in which
case, for purposes of the Purchasers’ Obligations to Closing, shall be correct
as made in Article 2).

(b) Covenants. All covenants, agreements and conditions contained in this
Agreement to be performed by the Company on or prior to the Closing Date shall
have been performed or complied with in all material respects.

(c) Blue Sky. The Company shall have obtained all necessary blue sky law permits
and qualifications, or secured exemptions therefrom, required by any state or
foreign or other jurisdiction for the offer and sale of the Securities.



 

--------------------------------------------------------------------------------

 

(d) Legal Opinion. The Company shall have delivered to such Purchaser an
opinion, dated as of the Closing Date, from Cooley LLP, counsel to the Company,
in substantially the form attached hereto as Exhibit C hereto.

(e) Transfer Agent Instructions. The Company shall have delivered to its
transfer agent irrevocable instructions to issue to such Purchaser or in such
nominee name(s) as designated by such Purchaser in writing such number of Shares
set forth opposite such Purchaser’s name on Exhibit A hereto or, if requested by
the Purchaser, one or more certificates representing such Shares, and Warrants
to purchase the Exercise Shares.

(f) Nasdaq Qualification. The Shares shall be duly authorized for listing by
Nasdaq, subject to official notice of issuance, to the extent required by the
listing rules of Nasdaq.

(g) Absence of Litigation. No proceeding challenging this Agreement or the
transactions contemplated hereby, or seeking to prohibit, alter, prevent or
materially delay the Closing, shall have been instituted or be pending before
any court, arbitrator, governmental body, agency or official.

(h) No Governmental Prohibition. The sale of the Shares by the Company shall not
be prohibited by any law or governmental order or regulation.

(i) Certificate.  Each Purchaser shall have received a certificate signed by the
Chief Executive Officer or the Chief Financial Officer to the effect that the
representations and warranties of the Company in Article 2 hereof are true and
correct in all material respects as of, and as if made on, the date of this
Agreement and as of the Closing Date and that the Company has satisfied in all
material respects all of the conditions set forth in this Section 5.2.

(j) Good Standing.  The Company is validly existing as a corporation in good
standing under the laws of Delaware.

(k) Judgments.  No judgment, writ, order, injunction, award or decree of or by
any court, or judge, justice or magistrate, including any bankruptcy court or
judge, or any order of or by any governmental authority, shall have been issued,
and no action or proceeding shall have been instituted by any governmental
authority, enjoining or preventing the consummation of the transactions
contemplated hereby.

(l) Stop Orders.  No stop order or suspension of trading shall have been imposed
by the NASDAQ Global Market, the SEC or any other governmental regulatory body
with respect to public trading in the Common Stock.

ARTICLE 6

TERMINATION OF OBLIGATIONS TO EFFECT CLOSING; EFFECTS

6.1 The obligations of the Company, on the one hand, and the Purchasers, on the
other hand, to effect the Closing shall terminate as follows:

(a) upon the mutual written consent of the Company and Purchasers that agreed to
purchase a majority of the Securities to be issued and sold pursuant to this
Agreement;

(b) by the Company if any of the conditions set forth in Section 5.1 shall have
become incapable of fulfillment, and shall not have been waived by the Company;
or

(c) by a Purchaser (with respect to itself only) if any of the conditions set
forth in Section 5.2 shall have become incapable of fulfillment, and shall not
have been waived by the Purchaser;

provided, however, that, except in the case of clauses (b) and (c) above, the
party seeking to terminate its obligation to effect the Closing shall not then
be in breach of any of its representations, warranties, covenants or agreements
contained in this Agreement if such breach has resulted in the circumstances
giving rise to such party’s seeking to terminate its obligation to effect the
Closing.

6.2 Nothing in this Article 6 shall be deemed to release any party from any
liability for any breach by such party of the terms and provisions of this
Agreement or to impair the right of any party to compel specific performance by
any other party of its obligations under this Agreement.

ARTICLE 7

REGISTRATION RIGHTS

7.1 As soon as reasonably practicable, but in no event later than 30 days after
the Closing Date (the “Filing Date”), the Company shall file a registration
statement covering the resale of the Registrable Securities with the SEC for an
offering to be made on a

 

--------------------------------------------------------------------------------

 

continuous basis pursuant to Rule 415, or if Rule 415 is not available for
offers and sales of the Registrable Securities, by such other means of
distribution of Registrable Securities as the Holders of a majority of the
Registrable Securities may reasonably specify (the “Initial Registration
Statement”). The Initial Registration Statement shall be on Form S-3 (except if
the Company is ineligible to register for resale the Registrable Securities on
Form S-3, in which case such registration shall be on another appropriate form)
and the Company shall effect the registration, qualifications or compliances
(including, without limitation, the execution of any required undertaking to
file post-effective amendments, appropriate qualifications or exemptions under
applicable blue sky or other state securities laws and appropriate compliance
with applicable securities laws, requirements or regulations) as promptly as
possible after the filing thereof, but in any event prior to the date which is
(x) 90 days after the Closing Date in the event of a “no-review” by the SEC or
(z) 135 days after the Closing Date in the event of a full review the SEC (each
such date an “Effective Deadline”). For purposes of clarification, any failure
by the Company to file the Initial Registration Statement by the Filing Date or
to effect such Registration Statement by the Effective Deadline shall not
otherwise relieve the Company of its obligations to file or effect the Initial
Registration Statement as set forth above in this Section 7.1. In the event the
SEC informs the Company that all of the Registrable Securities cannot, as a
result of the application of Rule 415, be registered for resale as a secondary
offering on a single registration statement, the Company agrees to promptly
(i) inform each of the Holders thereof, (ii) use its commercially reasonable
efforts to file amendments to the Initial Registration Statement as required by
the SEC and/or (iii) withdraw the Initial Registration Statement and file a new
registration statement (a “New Registration Statement”), in either case covering
the maximum number of Registrable Securities permitted to be registered by the
SEC, on Form S-3 or, if the Company is ineligible to register for resale the
Registrable Securities on Form S-3, such other form available to register for
resale the Registrable Securities as a secondary offering; provided, however,
that prior to filing such amendment or New Registration Statement, the Company
shall be obligated to use its commercially reasonable efforts to advocate with
the SEC for the registration of all of the Registrable Securities. In the event
the Company amends the Initial Registration Statement or files a New
Registration Statement, as the case may be, under clauses (ii) or (iii) above,
the Company will use its commercially reasonable efforts to file with the SEC,
as promptly as allowed by the SEC, one or more registration statements on Form
S-3 or, if the Company is ineligible to register for resale the Registrable
Securities on Form S-3, such other form available to register for resale those
Registrable Securities that were not registered for resale on the Initial
Registration Statement, as amended, or the New Registration Statement (the
“Remainder Registration Statements”).

7.2 All fees and expenses incident to the Company’s performance of or compliance
with its obligations under this Agreement (excluding any underwriting discounts
and selling commissions) shall be borne by the Company whether or not any
Registrable Securities are sold pursuant to a Registration Statement.  The fees
and expenses referred to in the foregoing sentence (“Registration Expenses”)
shall include, without limitation, (i) all registration and filing fees
(including, without limitation, fees and expenses (A) with respect to filings
required to be made with the Nasdaq (or principal market on which the Common
Stock is then listed for trading), and (B) in compliance with applicable state
securities or Blue Sky laws), (ii) printing expenses (including, without
limitation, expenses of printing certificates for Registrable Securities and of
printing prospectuses if the printing of prospectuses is reasonably requested by
the holders of a majority of the Registrable Securities included in the
Registration Statement), (iii) messenger, telephone and delivery expenses, (iv)
reasonable fees and disbursements of counsel for the Company, and (v) Securities
Act liability insurance, if the Company so desires such insurance.  In addition,
the Company shall be responsible for all of its internal expenses incurred in
connection with the consummation of the transactions contemplated by this
Agreement (including, without limitation, all salaries and expenses of its
officers and employees performing legal or accounting duties), the expense of
any annual audit and the fees and expenses incurred in connection with the
listing of the Registrable Securities on any securities exchange as required
hereunder.  In no event shall the Company be responsible for any broker or
similar commissions of any Holder or, except as set forth above, any legal fees
or other costs of the Holders (“Selling Expenses”).

7.3 The Company further agrees that, in the event that (i) the Initial
Registration Statement has not been filed with the SEC within 30 days after the
Closing Date, (ii) the Initial Registration Statement or the New Registration
Statement, as applicable, has not been declared effective by the SEC (a) within
90 days after the Closing Date (in the event of a “no-review” by the SEC), or
(b) within 135 days after the Closing Date (in the event of a review by the
SEC), or (iii) after such Registration Statement is declared effective by the
SEC, is suspended by the Company or ceases to remain continuously effective as
to all Registrable Securities for which it is required to be effective, other
than, in each case, within the time period(s) permitted by Section 7.7(b) (each
such event referred to in clauses (i), (ii) and (iii), (a “Registration
Default”)), for all or part of any 30-day period (a “Penalty Period”) during
which the Registration Default remains uncured (which initial 30-day period
shall commence on the fifth Business Day after the date of such Registration
Default if such Registration Default has not been cured by such date), the
Company shall pay to each Holder one percent (1.0%) of such Holder’s aggregate
purchase price of his or her Securities for each Penalty Period during which the
Registration Default remains uncured; provided, however, that if a Holder fails
to provide the Company with any material information that is reasonably required
to be provided in such Registration Statement with respect to such Holder as set
forth herein, then the commencement of the Penalty Period described above for
such Holder shall be extended until two Business Days following the date of
receipt by the Company of such required information; and provided, further, that
in no event shall the Company be required hereunder to pay to any Holder
pursuant to this Agreement more than one percent (1.0%) of such Holder’s
aggregate purchase price of his or her securities in any Penalty Period and in
no event shall the Company be required hereunder to pay to any Holder pursuant
to this Agreement an aggregate amount that exceeds ten percent (10%) of the
aggregate Purchase Price paid by such Holder for such Holder’s Securities. The
Company shall deliver said cash payment to the Holder by the fifth Business Day
after the end of such Penalty Period. If the Company fails to pay said cash
payment to the Holders in full by the fifth Business Day after the end of such
Penalty Period, the Company will

 

--------------------------------------------------------------------------------

 

pay interest thereon at a rate of twelve percent (12%) per annum (or such lesser
maximum amount that is permitted to be paid by applicable law) to the Holders,
accruing daily from the date such liquidated damages are due until such amounts,
plus all such interest thereon, are paid in full.  Notwithstanding the
foregoing, in the event a Registration Default occurs pursuant to clause
(iii) hereof, the 1% of liquidated damages referred to above for any Penalty
Period shall be reduced to equal the percentage determined by multiplying 1% by
a fraction, the numerator of which shall be the number of Registrable Securities
covered by the Registration Statement that is suspended by the Company or ceases
to remain continuously effective as to all Registrable Securities for which it
is required to be effective which are still Registrable Securities at such time
and for which there is not otherwise an effective Registration Statement at such
time and the denominator of which shall be the number of Registrable Securities
at such time. Notwithstanding the foregoing, nothing shall preclude any Holder
from pursuing or obtaining any available remedies at law, specific performance
or other equitable relief with respect to this Section 7.3 in accordance with
applicable law.

7.4 In the case of the registration, qualification, exemption or compliance
effected by the Company pursuant to this Agreement, the Company shall, upon
reasonable request, inform each Holder as to the status of such registration,
qualification, exemption and compliance. At its expense the Company shall:

(a) except for such times as the Company is permitted hereunder to suspend the
use of the prospectus forming part of a Registration Statement pursuant to
Section 7.4(h) or 7.7, use its commercially reasonable efforts to keep such
registration, and any qualification, exemption or compliance under state
securities laws which the Company determines to obtain, continuously effective
with respect to a Holder, and to keep the applicable Registration Statement free
of any material misstatements or omissions, until the earlier of the following:
(i) the second anniversary of the Closing Date or (ii) the date all Shares and
Exercise Shares held by such Holder may be sold under Rule 144 during any 90 day
period. The period of time during which the Company is required hereunder to
keep a Registration Statement effective is referred to herein as the
“Registration Period.”

(b) advise the Holders within five Business Days:

(i) when a Registration Statement or any amendment thereto has been filed with
the SEC and when such Registration Statement or any post-effective amendment
thereto has become effective and shall also advise Holders (A) when a prospectus
or any prospectus supplement or post-effective amendment to a Registration
Statement is proposed to be filed; (B) when the SEC notifies the Company whether
there will be a “review” of such Registration Statement and whenever the SEC
comments in writing on such Registration Statement (in which case the Company
shall provide true and complete copies thereof and all written responses thereto
to each of the Holders that pertain to the Holders as a selling stockholder or
to the plan of distribution, but not information which the Company believes
would constitute material and non-public information); and (C) with respect to
each Registration Statement or any post-effective amendment, when the same has
been declared effective;

(ii) of any request by the SEC for amendments or supplements to any Registration
Statement or the prospectus included therein or for additional information;

(iii) of the issuance by the SEC of any stop order suspending the effectiveness
of any Registration Statement or the initiation of any proceedings for such
purpose;

(iv) of the receipt by the Company of any notification with respect to the
suspension of the qualification of the Registrable Securities included therein
for sale in any jurisdiction or the initiation or threatening of any proceeding
for such purpose;

(v) as promptly as reasonably possible provide the Holders true and complete
copies of all correspondence from and to the SEC relating to such Registration
Statement that pertains to the Holders as selling stockholders but not any
comments that would result in the disclosure to the Holders of material and
non-public information concerning the Company; and

(vi) of the occurrence of any event that requires the making of any changes in
any Registration Statement or prospectus so that, as of such date, the
statements therein are not misleading and do not omit to state a material fact
required to be stated therein or necessary to make the statements therein (in
the case of a prospectus, in the light of the circumstances under which they
were made) not misleading;

(c) use its commercially reasonable efforts to obtain the withdrawal of any
order suspending the effectiveness of any Registration Statement as soon as
reasonably practicable;

(d) if a Holder so requests in writing, promptly furnish to each such Holder,
without charge, at least one copy of each Registration Statement and each
post-effective amendment thereto, including financial statements and schedules,
and, if explicitly requested, all exhibits in the form filed with the SEC;

(e) during the Registration Period, promptly deliver to each such Holder,
without charge, as many copies of each prospectus included in a Registration
Statement and any amendment or supplement thereto as such Holder may reasonably
request in writing; and the Company consents to the use, consistent with the
provisions hereof, of the prospectus or any amendment or supplement thereto by

 

--------------------------------------------------------------------------------

 

each of the selling Holders of Registrable Securities in connection with the
offering and sale of the Registrable Securities covered by a prospectus or any
amendment or supplement thereto;

(f) during the Registration Period, if a Holder so requests in writing, deliver
to each Holder, without charge, (i) one copy of the following documents, other
than those documents available via EDGAR: (A) its annual report to its
stockholders, if any (which annual report shall contain financial statements
audited in accordance with U.S. GAAP by a firm of certified public accountants
of recognized standing); (B) if not included in substance in its annual report
to stockholders, its annual report on Form 10-K (or similar form); (C) its
definitive proxy statement with respect to its annual meeting of stockholders;
(D) each of its quarterly reports to its stockholders, and, if not included in
substance in its quarterly reports to stockholders, its quarterly report on Form
10-Q (or similar form); and (E) a copy of each full Registration Statement (the
foregoing, in each case, excluding exhibits), and (ii) if explicitly requested,
all exhibits excluded by the parenthetical to the immediately preceding clause
(E);

(g) prior to any public offering of Registrable Securities pursuant to any
Registration Statement, promptly take such actions as may be necessary to
register or qualify or obtain an exemption for offer and sale under the
securities or blue sky laws of such United States jurisdictions as any such
Holders reasonably request in writing, provided that the Company shall not for
any such purpose be required to qualify generally to transact business as a
foreign corporation in any jurisdiction where it is not so qualified or to
consent to general service of process in any such jurisdiction, and do any and
all other acts or things reasonably necessary or advisable to enable the offer
and sale in such jurisdictions of the Registrable Securities covered by any such
Registration Statement;

(h) upon the occurrence of any event contemplated by Section 7.4(b)(v) above,
except for such times as the Company is permitted hereunder to suspend the use
of a prospectus forming part of a Registration Statement pursuant to Section
7.7, the Company shall use its commercially reasonable efforts to promptly
prepare a post-effective amendment to such Registration Statement or a
supplement to the related prospectus, or file any other required document so
that, as thereafter delivered to purchasers of the Registrable Securities
included therein, such prospectus will not include any untrue statement of a
material fact or omit to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading;

(i) otherwise use its commercially reasonable efforts to comply in all material
respects with all applicable rules and regulations of the SEC which could affect
the sale of the Registrable Securities;

(j) use its commercially reasonable efforts to cause all Registrable Securities
to be listed on each securities exchange or market, if any, on which equity
securities issued by the Company have been listed;

(k) use its commercially reasonable efforts to take all other steps necessary to
effect the registration of the Registrable Securities contemplated hereby and to
enable the Holders to sell Registrable Securities under Rule 144;

(l) provide to each Holder and its representatives, if requested, the
opportunity to conduct a reasonable inquiry of the Company’s financial and other
records during normal business hours and make available its officers, directors
and employees for questions regarding information which such Holder may
reasonably request in order to fulfill any due diligence obligation on its part;

(m) permit a single counsel for the Holders to review any Registration Statement
and all amendments and supplements thereto, within two Business Days prior to
the filing thereof with the SEC;

provided that, in the case of clauses (l) and (m) above, the Company shall not
be required (A) to delay the filing of any Registration Statement or any
amendment or supplement thereto as a result of any ongoing diligence inquiry by
or on behalf of a Holder or to incorporate any comments to any Registration
Statement or any amendment or supplement thereto by or on behalf of a Holder if
such inquiry or comments would require a delay in the filing of such
Registration Statement, amendment or supplement, as the case may be, or (B) to
provide, and shall not provide, any Holder or its representatives with material,
non-public information unless such Holder agrees to receive such information and
enters into a written confidentiality agreement with the Company in a form
reasonably acceptable to the Company; and

(n) cooperate with the Holders to facilitate the timely preparation and delivery
of certificates or book entry positions representing Registrable Securities to
be delivered to a transferee pursuant to the Registration Statements, which
certificates or book entry positions shall be free, to the extent permitted by
the Purchase Agreement, of all restrictive legends, and to enable such
Registrable Securities to be in such denominations and registered in such names
as any such Holders may request.

7.5 The Holders shall have no right to take any action to restrain, enjoin or
otherwise delay any registration pursuant to Section 7.1 hereof as a result of
any controversy that may arise with respect to the interpretation or
implementation of this Agreement.

7.6 (a) To the fullest extent permitted by applicable law, the Company shall
indemnify each Holder and each Person controlling such Holder within the meaning
of Section 15 of the Securities Act, with respect to which any registration that
has been effected pursuant to this Agreement, against all claims, losses,
damages, liabilities and costs (including, without limitation, reasonable costs
of preparation and reasonable attorneys’ fees) (or action in respect thereof)
(collectively, “Losses”), including any of the foregoing incurred in settlement
of any litigation, commenced or threatened (subject to Section 7.6 (c) below),
arising out of or based on any

 

--------------------------------------------------------------------------------

 

untrue statement (or alleged untrue statement) of a material fact contained in
any Registration Statement, prospectus, any amendment or supplement thereof, or
other document incident to any such registration, qualification or compliance or
based on any omission (or alleged omission) to state therein a material fact
required to be stated therein or necessary to make the statements therein not
misleading, in light of the circumstances in which they were made, or any
violation by the Company of any rule or regulation promulgated by the Securities
Act applicable to the Company and relating to any action or inaction required of
the Company in connection with any such registration, qualification or
compliance, and will reimburse each Holder and each Person controlling such
Holder, for reasonable legal and other out-of-pocket expenses reasonably
incurred in connection with investigating or defending any such Losses; provided
that the Company will not be liable in any such case to the extent that any
untrue statement or omission or allegation thereof are based is made in reliance
upon and in conformity with written information furnished to the Company by or
on behalf of such Holder for use in preparation of any Registration Statement,
prospectus, amendment or supplement and expressly approved in writing by such
Holder expressly for use in the Registration Statement, such prospectus or such
form of prospectus or in any amendment or supplement thereto; provided further,
that the Company will not be liable in any such case where the Losses arise out
of or are related to the failure of such Holder to comply with the covenants and
agreements contained in this Agreement respecting sales of Registrable
Securities, and except that the foregoing indemnity agreement is subject to the
condition that, insofar as it relates to any such untrue statement or alleged
untrue statement or omission or alleged omission made in any preliminary
prospectus but eliminated or remedied in the amended prospectus on file with the
SEC at the time any Registration Statement becomes effective or in an amended
prospectus filed with the SEC pursuant to Rule 424(b) which meets the
requirements of Section 10(a) of the Securities Act (each, a “Final
Prospectus”), such indemnity shall not inure to the benefit of any such Holder
or any such controlling person, if a copy of a Final Prospectus furnished by the
Company to the Holder for delivery was not furnished to the Person asserting the
Losses at or prior to the time such furnishing is required by the Securities Act
and a Final Prospectus would have cured the defect giving rise to such Losses.  

(b) Each Holder will severally, and not jointly, indemnify the Company, each of
its directors and officers, and each Person who controls the Company within the
meaning of Section 15 of the Securities Act, against all claims, losses, damages
and liabilities (or actions in respect thereof), including any of the foregoing
incurred in settlement of any litigation, commenced or threatened (subject to
Section 7.6 (c) below), arising out of or based on any untrue statement (or
alleged untrue statement) of a material fact contained in any Registration
Statement, prospectus, or any amendment or supplement thereof, incident to any
such registration, or based on any omission (or alleged omission) to state
therein a material fact required to be stated therein or necessary to make the
statements therein not misleading, in light of the circumstances in which they
were made where such material misstatement or omission is based upon and in
conformity with written information furnished in writing to the Company by or on
behalf of such Holder for use in preparation of any Registration Statement,
prospectus, amendment or supplement, and expressly approved in writing by such
Holder expressly for use in the Registration Statement, such prospectus or such
form of prospectus or in any amendment or supplement thereto, and will reimburse
the Company, such directors and officers, and each Person controlling the
Company for reasonable legal and any other expenses reasonably incurred in
connection with investigating or defending any such claim, loss, damage,
liability or action as incurred, in each case to the extent, but only to the
extent, that such untrue statement or omission or allegation thereof is made in
reliance upon and in conformity with such written information furnished to the
Company by or on behalf of the Holder for use in preparation of any Registration
Statement, prospectus, amendment or supplement; provided that the indemnity
shall not apply to the extent that such claim, loss, damage or liability results
from the fact that a current copy of a prospectus was not made available to the
Person asserting the loss, liability, claim or damage at or prior to the time
such furnishing is required by the Securities Act and a Final Prospectus would
have cured the defect giving rise to such loss, claim, damage or liability.
Notwithstanding the foregoing, a Holder’s aggregate liability pursuant to this
subsection (b) and subsection (d) shall be limited to the net amount received by
the Holder from the sale of the Registrable Securities.  

(c) Each party entitled to indemnification under this Section 7.6 (the
“Indemnified Party”) shall give notice to the party required to provide
indemnification (the “Indemnifying Party”) promptly after such Indemnified Party
has actual knowledge of any claim as to which indemnity may be sought, and shall
permit the Indemnifying Party (at its expense) to assume the defense of any such
claim or any litigation resulting therefrom, provided that counsel for the
Indemnifying Party, who shall conduct the defense of such claim or litigation,
shall be approved by the Indemnified Party (whose approval shall not
unreasonably be withheld), and the Indemnified Party may participate in such
defense, and provided further that the failure of any Indemnified Party to give
notice as provided herein shall not relieve the Indemnifying Party of its
obligations under this Agreement, unless such failure is materially prejudicial
to the Indemnifying Party in defending such claim or litigation. An Indemnified
Party shall have the right to employ separate counsel in any such proceeding and
to participate in the defense thereof, but the fees and expenses of such counsel
shall be at the expense of such Indemnified Party or Parties unless:  (1) the
Indemnifying Party has agreed in writing to pay such fees and expenses; (2) the
Indemnifying Party shall have failed promptly to assume the defense of such
proceeding and to employ counsel reasonably satisfactory to such Indemnified
Party in any such proceeding; or (3) the named parties to any such proceeding
(including any impleaded parties) include both such Indemnified Party and the
Indemnifying Party, and such Indemnified Party shall have been advised by
counsel that a conflict of interest is likely to exist if the same counsel were
to represent such Indemnified Party and the Indemnifying Party (in which case,
if such Indemnified Party notifies the Indemnifying Party in writing that it
elects to employ separate counsel at the expense of the Indemnifying Party, the
Indemnifying Party shall not have the right to assume the defense thereof and
such counsel shall be at the expense of the Indemnifying Party); provided, that
the Indemnifying Party shall not be liable for the fees and expenses of more
than one separate firm of attorneys at any time for all Indemnified Parties
pursuant to this Section

 

--------------------------------------------------------------------------------

 

7.6(c). An Indemnifying Party shall not be liable for any settlement of an
action or claim effected without its written consent (which consent will not be
unreasonably withheld). No Indemnifying Party, in its defense of any such claim
or litigation, shall, except with the consent of each Indemnified Party, consent
to entry of any judgment or enter into any settlement which does not include as
an unconditional term thereof the giving by the claimant or plaintiff to such
Indemnified Party of a release from all liability in respect to such claim or
litigation. Each Indemnified Party shall furnish such information regarding
itself or the claim in question as an Indemnifying Party may reasonably request
in writing and as shall be reasonably required in connection with defense of
such claim and litigation resulting therefrom.

All fees and expenses of the Indemnified Party (including reasonable fees and
expenses to the extent incurred in connection with investigating or preparing to
defend such proceeding in a manner not inconsistent with this Section) shall be
paid to the Indemnified Party, as incurred, within ten (10) Business Days of
written notice thereof to the Indemnifying Party (regardless of whether it is
ultimately determined that an Indemnified Party is not entitled to
indemnification hereunder; provided, that the Indemnifying Party may require
such Indemnified Party to undertake to reimburse all such fees and expenses to
the extent it is finally judicially determined that such Indemnified Party is
not entitled to indemnification hereunder).

(d) If the indemnification provided for in this Section 7.6 is held by a court
of competent jurisdiction to be unavailable to an Indemnified Party with respect
to any Losses referred to therein, then the Indemnifying Party, in lieu of
indemnifying such Indemnified Party thereunder, shall contribute to the amount
paid or payable by such Indemnified Party as a result of such loss, liability,
claim, damage or expense in such proportion as is appropriate to reflect the
relative fault of the Indemnifying Party on the one hand and of the Indemnified
Party on the other in connection with the statements or omissions which resulted
in such Losses as well as any other relevant equitable considerations. The
relative fault of the Indemnifying Party and of the Indemnified Party shall be
determined by reference to, among other things, whether the untrue or alleged
untrue statement of a material fact or the omission to state a material fact
relates to information supplied by the Indemnifying Party or by the Indemnified
Party and the parties’ relative intent, knowledge, access to information and
opportunity to correct or prevent such statement or omission. Notwithstanding
the provisions of this Section 7.6(d), no Holder shall be required to
contribute, in the aggregate, any amount in excess of the amount by which the
net proceeds actually received by such Holder from the sale of the Registrable
Securities subject to the indemnification hereunder exceeds the amount of any
damages that such Holder has otherwise been required to pay by reason of such
untrue or alleged untrue statement or omission or alleged omission.  No person
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Securities Act) shall be entitled to contribution from any person who was
not guilty of such fraudulent misrepresentation.

The indemnity and contribution agreements contained in this Article 7 are in
addition to any liability that the Indemnifying Parties may have to the
Indemnified Parties and are not in diminution or limitation of the
indemnification provisions under the Purchase Agreement.

7.7 (a) Each Holder agrees that, upon receipt of any notice from the Company of
the happening of any event requiring the preparation of a supplement or
amendment to a prospectus relating to Registrable Securities so that, as
thereafter delivered to the Holders, such prospectus shall not contain an untrue
statement of a material fact or omit to state any material fact required to be
stated therein or necessary to make the statements therein not misleading, each
Holder will forthwith discontinue disposition of Registrable Securities pursuant
to a Registration Statement and prospectus contemplated by Section 7.1 until its
receipt of copies of the supplemented or amended prospectus from the Company
and, if so directed by the Company, each Holder shall deliver to the Company all
copies, other than permanent file copies then in such Holder’s possession, of
the prospectus covering such Registrable Securities current at the time of
receipt of such notice.

(b) Each Holder shall suspend, upon request of the Company, any disposition of
Registrable Securities pursuant to any Registration Statement and prospectus
contemplated by Section 7.1 during no more than two periods of no more than 30
calendar days each during any 12-month period to the extent that the board of
directors of the Company determines in good faith that the sale of Registrable
Securities under any such Registration Statement would be reasonably likely to
cause a violation of the Securities Act or Exchange Act.

(c) As a condition to the inclusion of its Registrable Securities, each Holder
shall furnish to the Company such information regarding such Holder and the
distribution proposed by such Holder as the Company may reasonably request in
writing, including completing a Registration Statement Questionnaire in the form
provided by the Company, or as shall be required in connection with any
registration referred to in this Article 7.

(d) Each Holder hereby covenants with the Company not to make any sale of the
Registrable Securities without effectively causing the prospectus delivery
requirements under the Securities Act to be satisfied.

(e) Each Holder agrees not to take any action with respect to any distribution
deemed to be made pursuant to a Registration Statement which would constitute a
violation of Regulation M under the Exchange Act or any other applicable rule,
regulation or law.

(f) At the end of the Registration Period the Holders shall discontinue sales of
shares pursuant to any Registration Statement upon receipt of notice from the
Company of its intention to remove from registration the shares covered by any
such Registration Statement

 

--------------------------------------------------------------------------------

 

which remain unsold, and such Holders shall notify the Company of the number of
shares registered which remain unsold immediately upon receipt of such notice
from the Company.

7.8 With a view to making available to the Holders the benefits of certain rules
and regulations of the SEC which at any time permit the sale of the Registrable
Securities to the public without registration, so long as the Holders still own
Registrable Securities, the Company shall use its reasonable best efforts to:

(a) make and keep public information available, as those terms are understood
and defined in Rule 144 under the Securities Act, at all times;

(b) file with the SEC in a timely manner all reports and other documents
required of the Company under the Exchange Act; and

(c) so long as a Holder owns any Registrable Securities, furnish to such Holder,
upon any reasonable request, a written statement by the Company as to its
compliance with Rule 144 under the Securities Act, and of the Exchange Act, a
copy of the most recent annual or quarterly report of the Company, and such
other reports and documents of the Company as such Holder may reasonably request
in availing itself of any rule or regulation of the SEC allowing a Holder to
sell any such securities without registration.

7.9 The rights to cause the Company to register Registrable Securities granted
to the Holders by the Company under Section 7.1 may be assigned by a Holder in
connection with a transfer by such Holder of all or a portion of its Registrable
Securities, provided, however, that (i) such transfer must be effected in
accordance with applicable securities laws; (ii) such Holder gives prior written
notice to the Company at least ten (10) days prior to the proposed transfer; and
(iii) such transferee agrees to comply with the terms and provisions of this
Agreement, and such transfer is otherwise in compliance with this Agreement.

7.10 Prior to the time that Registration Statement(s) covering the resale of all
Registrable Securities have been declared effective by the SEC, the Company
shall not file with the SEC a registration statement under the Securities Act of
any of its equity securities other than a registration statement required to be
filed pursuant to this Agreement, a registration statement on Form S-8 or, in
connection with an acquisition, a registration statement on Form S-4; provided,
however, that the foregoing restrictions in this Section 7.10 shall terminate
upon such time as all of the Registrable Securities (i) have been publicly sold
by the Holders or (ii) may be sold under Rule 144 during any 90 day period.

7.11 The rights of any Holder under any provision of this Article 7 may be
waived (either generally or in a particular instance, either retroactively or
prospectively and either for a specified period of time or indefinitely) or
amended by an instrument in writing signed by such Holder.

7.12 The Notwithstanding anything to the contrary contained in this Agreement,
in the event the staff of the SEC (the “Staff”) or the SEC seeks to characterize
any offering pursuant to a Registration Statement filed pursuant to this
Agreement as constituting an offering of securities by, or on behalf of, the
Company, or in any other manner, such that the Staff or the SEC do not permit
such Registration Statement to become effective and used for resales in a manner
that does not constitute such an offering and that permits the continuous resale
at the market by the Holders participating therein (or as otherwise may be
acceptable to each Holder) without being named therein as an “underwriter,” then
the Company shall reduce the number of shares to be included in such
Registration Statement by all Holders until such time as the Staff and the SEC
shall so permit such Registration Statement to become effective as aforesaid. In
making such reduction, the Company shall reduce the number of shares to be
included by all Holders on a pro rata basis (based upon the number of
Registrable Securities otherwise required to be included for each Holder) unless
the inclusion of shares by a particular Holder or a particular set of Holders
are resulting in the Staff or the SEC’s “by or on behalf of the Company”
offering position, in which event the shares held by such Holder or set of
Holders shall be the only shares subject to reduction (and if by a set of
Holders on a pro rata basis by such Holders or on such other basis as would
result in the exclusion of the least number of shares by all such Holders). In
addition, in the event that the Staff or the SEC requires any Holder seeking to
sell securities under a Registration Statement filed pursuant to this Agreement
to be specifically identified as an “underwriter” in order to permit such
Registration Statement to become effective, and such Holder does not consent to
being so named as an underwriter in such Registration Statement, then, in each
such case, the Company shall reduce the total number of Registrable Securities
to be registered on behalf of such Holder, until such time as the Staff or the
SEC does not require such identification or until such Holder accepts such
identification and the manner thereof. Any reduction pursuant to this paragraph
will first reduce all securities that are not Registrable Securities and then to
the Holders pro rata in accordance with the number of such Registrable
Securities sought to be included in such Registration Statement by reference to
the amount of Registrable Securities set forth opposite such Holder’s name on
Exhibit A (and in the case of a subsequent transfer, the initial Holder’s)
relative to the aggregate amount of all Registrable Securities. In the event of
any reduction in Registrable Securities pursuant to this paragraph, an affected
Holder shall have the right to require, upon delivery of a written request to
the Company signed by such Holder, the Company to file a registration statement
within 30 days of such request (subject to any restrictions imposed by Rule 415
or required by the Staff or the SEC) for resale by such Holder in a manner
acceptable to such Holder, and the Company shall following such request cause to
be and keep effective such registration statement in the same manner as
otherwise contemplated in this Agreement for registration statements hereunder,
in each case until such time as: (i) all Registrable Securities held by such
Holder have been registered and sold pursuant to an effective Registration
Statement in a manner acceptable to such Holder; or (ii) all Registrable
Securities may be resold by such Holder without restriction (including, without
limitation, volume

 

--------------------------------------------------------------------------------

 

limitations) pursuant to Rule 144 (taking account of any Staff position with
respect to “affiliate” status) and without the need for current public
information required by Rule 144(c)(1) (or Rule 144(i)(2), if applicable); or
(iii) such Holder agrees to be named as an underwriter in any such Registration
Statement in a manner acceptable to such Holder as to all Registrable Securities
held by such Holder and that have not theretofore been included in a
Registration Statement under this Agreement (it being understood that the
special demand right under this sentence may be exercised by an Holder multiple
times and with respect to limited amounts of Registrable Securities in order to
permit the resale thereof by such Holder as contemplated above). Any reduction
made to securities included in a Registration Statement in accordance with this
Section 7.12 shall not constitute a Registration Default and shall not be
subject to the payment requirements under Section 7.3.      

ARTICLE 8

DEFINITIONS

8.1 “Agreement” has the meaning set forth in the preamble.

8.2 “Affiliate” means, with respect to any Person (as defined below), any other
Person controlling, controlled by or under direct or indirect common control
with such Person (for the purposes of this definition “control,” when used with
respect to any specified Person, shall mean the power to direct the management
and policies of such person, directly or indirectly, whether through ownership
of voting securities, by contract or otherwise; and the terms “controlling”
and “controlled” shall have meanings correlative to the foregoing).

8.2 “Applicable Laws” has the meaning set forth in Section 2.30.

8.3 “Authorizations” has the meaning set forth in Section 2.30.

8.4 “Business Day” means a day Monday through Friday on which banks are
generally open for business in New York City.

8.5 “Bylaws” has the meaning set forth in Section 2.3.

8.6 “Certificate of Incorporation” has the meaning set forth in Section 2.3.

8.7 “Closing” has the meaning set forth in Section 1.3.

8.8 “Closing Date” has the meaning set forth in Section 1.3.

8.9 “Common Stock” means the common stock, par value $0.001 per share, of the
Company.

8.10 “Company” has the meaning set forth in the preamble.

8.11 “Company Product” has the meaning set forth in Section 2.30.

8.11 “Disqualification Event” has the meaning set forth in Section 3.13.

8.12 “DTC” has the meaning set forth in Section 3.8(b).

8.13 “Effective Deadline” has the meaning set forth in Section 7.1.

8.14 “Environmental Laws” has the meaning set forth in section 2.32.

8.15 “ERISA” has the meaning set forthin Section 2.34.

8.16“Evaluation Date” has the meaning set forth in Section 2.7.

8.17 “Exchange Act” means the Securities Exchange Act of 1934, as amended.

8.18 “FCPA” has the meaning set forth in Section 2.18.

8.19 “FDA” has the meaning set forth in Section 2.30.

8.20 “Filing Date” has the meaning set forth in Section 7.1.

8.21“Final Prospectus” has the meaning set forth in Section 7.6(a).

8.22 “Financial Statements” means the financial statements of the Company
included in the SEC Documents.



 

--------------------------------------------------------------------------------

 

8.23 “Financing” has the meaning set forth in Section 8.14.

8.24 “Holders” means any person holding Registrable Securities or any person to
whom the rights under Article 7 have been transferred in accordance with
Section 7.9 hereof.

8.25 “Indemnified Party” has the meaning set forth in Section 7.6(c).

8.26 “Indemnifying Party” has the meaning set forth in Section 7.6(c).

8.27 “Initial Registration Statement” has the meaning set forth in Section 7.1.

8.28 “Intellectual Property” has the meaning set forth in Section 2.10.

8.29 “Investment Company Act” has the meaning set forth in Section 2.12.

8.30 “Losses” has the meaning set forth in Section 7.6(a).

8.31 “Material Adverse Effect” means a material adverse effect on (a) the
business, operations, assets or financial condition of the Company, taken as a
whole, or (b) the ability of the Company to perform its obligations pursuant to
the transactions contemplated by this Agreement.

8.27 “Material Agreements” has the meaning set forth in Section 2.6.

8.28 “Nasdaq” means The Nasdaq Stock Market LLC.

8.29 “New Registration Statement” has the meaning set forth in Section 7.1.

8.30 “Offering” means the private placement of the Company’s Securities
contemplated by this Agreement.

8.31 “Penalty Period” has the meaning set forth in Section 7.3.

8.32 “Person” means any person, individual, corporation, limited liability
company, partnership, trust or other nongovernmental entity or any governmental
agency, court, authority or other body (whether foreign, federal, state, local
or otherwise).

8.33 “Placement Agent” means MTS Health Partners.

8.34 “Preferred Stock” means the preferred stock, par value $0.001 per share, of
the Company.

8.35 “Purchasers” has the meaning set forth in the preamble.

8.36 “Purchase Price” has the meaning set forth in Section 1.1.

8.37 The terms “register,” “registered” and “registration” refer to the
registration effected by preparing and filing a registration statement in
compliance with the Securities Act, and the declaration or ordering of the
effectiveness of such registration statement.

8.38 “Registrable Securities” means (i) the Shares and (ii) the Exercise Shares;
provided, however, that securities shall only be treated as Registrable
Securities if and only for so long as they (A) have not been disposed of
pursuant to a registration statement declared effective by the SEC, (B) have not
been sold in a transaction exempt from the registration and prospectus delivery
requirements of the Securities Act so that all transfer restrictions and
restrictive legends with respect thereto are removed upon the consummation of
such sale or (C) are held by a Holder or a permitted transferee pursuant to
Section 7.9.

8.39 “Registration Default” has the meaning set forth in Section 7.3.

8.40 “Registration Expenses” has the meaning set forth in Section 7.2.

8.41 “Registration Statement” means any one or more registration statements of
the Company filed under the Securities Act that covers the resale of any of the
Registrable Securities pursuant to the provisions of this Agreement (including
without limitation the Initial Registration Statement, the New Registration
Statement and any Remainder Registration Statements) and amendments and
supplements to such Registration Statements, including post-effective
amendments.

8.42 “Registration Period” has the meaning set forth in Section 7.4(a).

8.43 “Remainder Registration Statement” has the meaning set forth in
Section 7.1.

8.44 “Rule 144” means Rule 144 promulgated under the Securities Act, or any
successor rule.



 

--------------------------------------------------------------------------------

 

8.45 “Rule 415” means Rule 415 promulgated under the Securities Act, or any
successor rule.

8.46 “Rule 506(d) Related Party” shall have the meaning set forth in Section
3.13.

8.47 “SEC” means the United States Securities and Exchange Commission.

8.48 “SEC Documents” has the meaning set forth in Section 2.6.

8.49 “Securities” has the meaning set forth in Section 1.1.

8.50 “Securities Act” means the Securities Act of 1933, as amended, and the
rules and regulations thereunder, or any similar successor statute.

8.51 “Selling Expenses” has the meaning set forth in Section 7.2.

8.52 “Shares” has the meaning set forth in Section 1.1.

8.53 “Staff” has the meaning set forth in Section 7.12.

8.54 “Stock Purchase Price” has the meaning set forth in Section 1.1.

8.55 “Subsidiary” of any person shall mean any corporation, partnership, limited
liability company, joint venture or other legal entity of which such Person
(either above or through or together with any other subsidiary) owns, directly
or indirectly, more than 50% of the stock or other equity interests the holders
of which are generally entitled to vote for the election of the board of
directors or other governing body of such corporation or other legal entity.

8.56 “U.S. GAAP” has the meaning set forth in Section 2.6.

8.57 “Venrock” has the meaning set forth in Section 4.7.

8.58 “Venrock Director” has the meaning set forth in Section 4.7.

8.59 “Exercise Shares” has the meaning set forth in Section 2.4.

8.60 “Warrants” has the meaning set forth in Section 1.1.

ARTICLE 9

GOVERNING LAW; MISCELLANEOUS

9.1 Governing Law; Jurisdiction. This Agreement will be governed by and
interpreted in accordance with the laws of the State of New York without regard
to the principles of conflict of laws.

9.2 Counterparts; Signatures by Facsimile. This Agreement may be executed in two
or more counterparts, all of which are considered one and the same agreement and
will become effective when counterparts have been signed by each party and
delivered to the other parties. This Agreement, once executed by a party, may be
delivered to the other parties hereto by facsimile or e-mail transmission of a
copy of this Agreement bearing the signature of the party so delivering this
Agreement.

9.3 Headings. The headings of this Agreement are for convenience of reference
only, are not part of this Agreement and do not affect its interpretation.

9.4 Severability. If any provision of this Agreement is invalid or unenforceable
under any applicable statute or rule of law, then such provision will be deemed
modified in order to conform with such statute or rule of law. Any provision
hereof that may prove invalid or unenforceable under any law will not affect the
validity or enforceability of any other provision hereof.

9.5 Entire Agreement; Amendments. This Agreement (including all schedules and
exhibits hereto) constitutes the entire agreement among the parties hereto with
respect to the subject matter hereof and thereof. There are no restrictions,
promises, warranties or undertakings, other than those set forth or referred to
herein or therein. This Agreement supersedes all prior agreements and
understandings among the parties hereto with respect to the subject matter
hereof. No provision of this Agreement may be waived or amended other than by an
instrument in writing signed by the party to be charged with enforcement. Any
amendment or waiver by a party effected in accordance with this Section 9.5
shall be binding upon such party, including with respect to any Securities
purchased under this Agreement at the time outstanding and held by such party
(including securities into which such Securities are convertible and for which
such Securities are exercisable) and each future holder of all such securities.



 

--------------------------------------------------------------------------------

 

9.6 Notices. All notices required or permitted hereunder shall be in writing and
shall be deemed effectively given: (a) upon personal delivery to the party to be
notified, (b) when sent by confirmed email, telex or facsimile if sent during
normal business hours of the recipient, if not, then on the next Business Day,
(c) five days after having been sent by registered or certified mail, return
receipt requested, postage prepaid, or (d) one Business Day after deposit with a
nationally recognized overnight courier, specifying next day delivery, with
written verification of receipt. The addresses for such communications are:

 

 

 

 

If to the Company:

    

ARCA biopharma, Inc.

 

    

11080 CirclePoint Rd., Suite 140

 

    

Westminster, CO 80020

 

    

Facsimile: (720) 208-9261

 

    

Attn: Chief Accounting Officer

 

    

cc: General Counsel

 

 

With a copy to:

    

Cooley LLP

 

    

380 Interlocken Crescent, Suite 900

 

    

Broomfield, CO 80021

 

    

Attn: Brent Fassett

If to a Purchaser: To the address set forth immediately below such Purchaser’s
name on the signature pages hereto. Each party will provide 10 days’ advance
written notice to the other parties of any change in its address.

9.7 Successors and Assigns. This Agreement is binding upon and inures to the
benefit of the parties and their successors and assigns. The Company will not
assign this Agreement or any rights or obligations hereunder without the prior
written consent of the Purchasers, and no Purchaser may assign this Agreement or
any rights or obligations hereunder without the prior written consent of the
Company, except as permitted in accordance with Section 6.9 hereof.

9.8 Third-Party Beneficiaries. This Agreement is intended for the benefit of the
parties hereto, their respective permitted successors and assigns and the
Placement Agent, and is not for the benefit of, nor may any provision hereof be
enforced by, any other Person.

9.9 Further Assurances. Each party will do and perform, or cause to be done and
performed, all such further acts and things, and will execute and deliver all
other agreements, certificates, instruments and documents, as another party may
reasonably request in order to carry out the intent and accomplish the purposes
of this Agreement and the consummation of the transactions contemplated hereby.

9.10 No Strict Construction. The language used in this Agreement is deemed to be
the language chosen by the parties to express their mutual intent, and no rules
of strict construction will be applied against any party.

9.11 Equitable Relief. The Company recognizes that, if it fails to perform or
discharge any of its obligations under this Agreement, any remedy at law may
prove to be inadequate relief to the Purchasers. The Company therefore agrees
that the Purchasers are entitled to seek temporary and permanent injunctive
relief in any such case. Each Purchaser also recognizes that, if it fails to
perform or discharge any of its obligations under this Agreement, any remedy at
law may prove to be inadequate relief to the Company. Each Purchaser therefore
agrees that the Company is entitled to seek temporary and permanent injunctive
relief in any such case.

9.12 Survival of Representations and Warranties. Notwithstanding any
investigation made by any party to this Agreement, all representations and
warranties made by the Company and the Purchasers herein shall survive for a
period of one year following the date hereof.

9.13 Independent Nature of Purchasers’ Obligations and Rights. The obligations
of each Purchaser under this Agreement are several and not joint with the
obligations of any other Purchaser, and no Purchaser shall be responsible in any
way for the performance of the obligations of any other Purchaser under this
Agreement. Nothing contained herein and no action taken by any Purchaser
pursuant thereto, shall be deemed to constitute the Purchasers as a partnership,
an association, a joint venture or any other kind of entity, or create a
presumption that the Purchasers are in any way acting in concert or as a group,
or are deemed affiliates with respect to such obligations or the transactions
contemplated by this Agreement. Each Purchaser shall be entitled to
independently protect and enforce its rights, including without limitation the
rights arising out of this Agreement, and it shall not be necessary for any
other Purchaser to be joined as an additional party in any proceeding for such
purpose.

9.14 Waiver of Conflicts. Each Purchaser acknowledges that Cooley LLP, outside
general counsel to the Company, has in the past performed and is or may now or
in the future represent one or more Purchasers or their affiliates in matters
unrelated to the transactions contemplated by this Agreement (the “Financing”),
including representation of such Purchasers or their affiliates in matters of a
similar nature to the Financing. The applicable rules of professional conduct
require that Cooley LLP inform the

 

--------------------------------------------------------------------------------

 

Purchasers hereunder of this representation and obtain their consent. Cooley LLP
has served as outside general counsel to the Company and has negotiated the
terms of the Financing solely on behalf of the Company. Each Purchaser hereby
(a) acknowledges that they have had an opportunity to ask for and have obtained
information relevant to such representation, including disclosure of the
reasonably foreseeable adverse consequences of such representation;
(b) acknowledges that with respect to the Financing, Cooley LLP has represented
solely the Company, and not any Purchaser or any stockholder, director or
employee of the Company or any Purchaser; and (c) gives its informed consent to
Cooley LLP’s representation of the Company in the Financing.

9.15 Replacement of Shares or Warrants.  If the Shares are certificated and any
certificate or instrument evidencing any Shares or Warrants is mutilated, lost,
stolen or destroyed, the Company shall issue or cause to be issued in exchange
and substitution for and upon cancellation thereof, or in lieu of and
substitution therefor, a new certificate or instrument, but only upon receipt of
evidence reasonably satisfactory to the Company and the Company’s transfer agent
of such loss, theft or destruction and the execution by the holder thereof of a
customary lost certificate affidavit of that fact and an agreement to indemnify
and hold harmless the Company and the Company’s transfer agent for any losses in
connection therewith or, if required by the transfer agent, a bond in such form
and amount as is required by the transfer agent.  The applicants for a new
certificate or instrument under such circumstances shall also pay any reasonable
third-party costs associated with the issuance of such replacement Shares or
Warrant.  If a replacement certificate or instrument evidencing any Shares or
Warrant is requested due to a mutilation thereof, the Company may require
delivery of such mutilated certificate or instrument as a condition precedent to
any issuance of a replacement.

[Signature Page Follows]

 

 

 



 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned Purchasers and the Company have caused this
Agreement to be duly executed as of the date first above written.

 

ARCA biopharma, Inc.

 

By:

/s/ Michael R. Bristow

Name:

Michael R. Bristow

Title:

Chief Executive Officer

 



[Signature Page to Securities Purchase Agreement]

 

--------------------------------------------------------------------------------

 

VENROCK HEALTHCARE CAPITAL PARTNERS II, L.P.

530 Fifth Avenue, 22nd Floor

New York, NY 10036

 

By:

VHCP Management II, LLC

Its:

General Partner

 

 

By:

/s/ David L. Stepp

 

Authorized Signatory

 

VHCP CO-INVESTMENT HOLDINGS II, LLC

530 Fifth Avenue, 22nd Floor

New York, NY 10036

 

By:

VHCP Management II, LLC

Its:

Manager

 

By:

/s/ David L. Stepp

 

Authorized Signatory

 

VENROCK HEALTHCARE CAPITAL PARTNERS, L.P.

530 Fifth Avenue, 22nd Floor

New York, NY 10036

 

By:

VHCP Management, LLC

Its:

General Partner

 

 

By:

/s/ David L. Stepp

 

Authorized Signatory

 

VHCP CO-INVESTMENT HOLDINGS, LLC

530 Fifth Avenue, 22nd Floor

New York, NY 10036

 

By:

VHCP Management, LLC

Its:

Manager

 

By:

/s/ David L. Stepp

 

Authorized Signatory






[Signature Page to Securities Purchase Agreement]



--------------------------------------------------------------------------------

 

GROWTH EQUITY OPPORTUNITIES FUND IV, LLC

 

By:

New Enterprise Associates 15, L.P., its sole member

By:

NEA Partners 15, L.P., its general partner

By:

NEA 15 GP, LLC, its general partner

 

By:

/s/ Sasha Keough

 

Name: Sasha Keough

 

Title: Vice President

 

Address:

c/o New Enterprise Associates, Inc.

 

Attn: Sasha Keough, Esq.

 

1954 Greenspring Drive, Suite 600

 

Timonium, Maryland 21093

 

 

Facsimile:

(410) 842-4100






[Signature Page to Securities Purchase Agreement]



--------------------------------------------------------------------------------

 

FRANKLIN STRATEGIC SERIES –

FRANKLIN BIOTECHNOLOGY DISCOVERY

FUND

 

By:

Franklin Advisers, Inc., its investment manager

 

 

By:

/s/ Evan McCulloch

 

Name: Evan McCulloch

 

Title: Vice President

 

Address:

One Franklin Parkway

 

San Mateo, CA 94403

 

 

Facsimile:

 






[Signature Page to Securities Purchase Agreement]



--------------------------------------------------------------------------------

 

FRANKLIN TEMPLETON INVESTMENT

FUNDS – FRANKLIN BIOTECHNOLOGY

DISCOVERY FUND

By:Franklin Advisers, Inc., its investment manager

 

By:

/s/ Evan McCulloch

 

Name: Evan McCulloch

 

Title: Vice President

 

Address:

One Franklin Parkway

 

San Mateo, CA 94403

 

 

Facsimile:

 

 






[Signature Page to Securities Purchase Agreement]



--------------------------------------------------------------------------------

 

RA Capital Healthcare Fund, L.P.

20 Park Plaza; Suite 1200

Boston, MA 02116

 

By:

RA Capital Management, LLC

Its:

General Partner

 

By:

/s/ Rajeev Shah

 

Authorized Signatory

 

Blackwell Partners LLC – Series A

20 Park Plaza; Suite 1200

Boston, MA 02116

 

By:

 

Its:

Authorized Signatory

 

By:

 

Its:

Authorized Signatory

 






[Signature Page to Securities Purchase Agreement]



--------------------------------------------------------------------------------

 

RA Capital Healthcare Fund, L.P.

20 Park Plaza; Suite 1200

Boston, MA 02116

 

By:

RA Capital Management, LLC

Its:

General Partner

 

By:

 

 

Authorized Signatory

 

Blackwell Partners LLC – Series A

20 Park Plaza; Suite 1200

Boston, MA 02116

 

By:

/s/ Jannine Lall

Its:

Authorized Signatory

 

By:

/s/ Justin B. Nixon

Its:

Authorized Signatory

 






[Signature Page to Securities Purchase Agreement]



--------------------------------------------------------------------------------

 

TEKLA LIFE SCIENCES INVESTORS

 

By:

/s/ Laura Woodward

 

Name: Laura Woodward

 

Title: Treasurer

 

Address:

100 Federal St, 19th Floor

 

Boston, MA 02110

 

·

The name Tekla Life Sciences Investors is the designation of the Trustees for
the time being under a Declaration of Trust dated February 20, 1992, as amended,
and all persons dealing with Tekla Life Sciences Investors must look solely to
the trust property for the enforcement of any claim against Tekla Life Sciences
Investors, as neither the Trustees, officers nor shareholders assume any
personal liability for the obligations entered into on behalf of Tekla Life
Sciences Investors.

 






[Signature Page to Securities Purchase Agreement]



--------------------------------------------------------------------------------

 

Capital Ventures International

by: Heights Capital Management, Inc.

its authorized agent

 

By:

/s/ Martin Kobinger

 

Name: Martin Kobinger

 

Title: Investment Manager

 

Address:

c/o Heights Capital Management

 

101 California Street, Suite 3250

 

San Francisco, CA 94111

 

Facsimile:

(415) 403-6525

 






[Signature Page to Securities Purchase Agreement]



--------------------------------------------------------------------------------

 

 

DAFNA LIFESCIENCE, L.P.

By:

/s/ Fariba Ghodsian

 

Name: Fariba Ghodsian

 

Title: C.I.O.

 

Address:

DAFNA Capital Mgmt

 

10990 Wilshire Blvd Suite 1400

 

Los Angeles, CA 90024

Facsimile:

(310) 445-6594

 






[Signature Page to Securities Purchase Agreement]



--------------------------------------------------------------------------------

 

 

DAFNA LIFESCIENCE MARKET NEUTRAL, L.P.

By:

/s/ Fariba Ghodsian

 

Name: Fariba Ghodsian

 

Title: C.I.O.

 

Address:

DAFNA Capital Mgmt

 

10990 Wilshire Blvd Suite 1400

 

Los Angeles, CA 90024

Facsimile:

(310) 445-6594

 






[Signature Page to Securities Purchase Agreement]



--------------------------------------------------------------------------------

 

 

DAFNA LIFESCIENCE SELECT, L.P.

By:

/s/ Fariba Ghodsian

 

Name: Fariba Ghodsian

 

Title: C.I.O.

 

Address:

DAFNA Capital Mgmt

 

10990 Wilshire Blvd Suite 1400

 

Los Angeles, CA 90024

Facsimile:

(310) 445-6594

 

 

 



[Signature Page to Securities Purchase Agreement]



--------------------------------------------------------------------------------

 

EXHIBIT A

SCHEDULE OF PURCHASERS

 

Purchaser

  

Shares

 

  

Warrants

 

  

Aggregate Purchase
Price

 

Venrock Healthcare Capital Partners II, L.P.

  

 

5,373,623

  

  

 

2,149,449

  

  

$

4,731,475.05

  

VHCP Co-Investment Holdings II, LLC

  

 

2,178,904

  

  

 

871,562

  

  

$

1,918,524.97

  

Venrock Healthcare Capital Partners, L.P.

  

 

2,736,388

  

  

 

1,094,555

  

  

$

2,409,389.63

  

VHCP Co-Investment Holdings, LLC

  

 

500,409

  

  

 

200,164

  

  

$

440,610.12

  

Growth Equity Opportunities Fund IV, LLC

 

 

10,221,465

 

 

 

4,088,586

 

 

$

8,999,999.93

 

Franklin Strategic Series – Franklin Biotechnology Discovery Fund

 

 

3,517,888

 

 

 

1,407,155

 

 

$

3,097,500.38

 

Franklin Templeton Investment Funds – Franklin Biotechnology Discovery Fund

 

 

5,000,000

 

 

 

2,000,000

 

 

$

4,402,500.00

 

RA Capital Healthcare Fund, L.P.

 

 

4,673,481

 

 

 

1,869,392

 

 

$

4,115,000.02

 

Blackwell Partners LLC – Series A

 

 

1,005,111

 

 

 

402,044

 

 

$

885,000.24

 

Tekla Life Sciences Investors

 

 

5,678,592

 

 

 

2,271,437

 

 

$

5,000,000.26

 

Capital Ventures International

 

 

567,859

 

 

 

227,144

 

 

$

499,999.85

 

DAFNA Lifescience LP

 

 

323,680

 

 

 

129,472

 

 

$

285,000.24

 

DAFNA Lifescience Market Neutral LP

 

 

22,714

 

 

 

9,086

 

 

$

19,999.68

 

DAFNA Lifescience Select LP

 

 

221,465

 

 

 

88,586

 

 

$

194,999.93

 

 

 

 

 

Total

  

 

42,021,579

  

  

 

16,808,632

  

  

$

$37,000,000.30

  

 



 



--------------------------------------------------------------------------------

 

EXHIBIT B-1

FORM OF WARRANT FOR PURCHASERS OVER 10%

THIS WARRANT AND THE UNDERLYING SECURITIES HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR THE SECURITIES LAWS OF ANY STATE OF THE
UNITED STATES. THE SECURITIES MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED,
HYPOTHECATED, TRANSFERRED OR ASSIGNED IN THE ABSENCE OF AN EFFECTIVE
REGISTRATION STATEMENT FOR THE SECURITIES UNDER APPLICABLE SECURITIES LAWS OR
UNLESS OFFERED, SOLD, PLEDGED, HYPOTHECATED OR TRANSFERRED PURSUANT TO AN
AVAILABLE EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THOSE LAWS. THE
COMPANY SHALL BE ENTITLED TO REQUIRE AN OPINION OF COUNSEL SATISFACTORY TO THE
COMPANY THAT SUCH REGISTRATION IS NOT REQUIRED TO THE EXTENT THAT AN OPINION IS
REQUIRED PURSUANT TO THE AGREEMENT UNDER WHICH THE SECURITIES WERE ISSUED.

ARCA BIOPHARMA, INC.

WARRANT TO PURCHASE COMMON STOCK

 

No. CW

June 16, 2015

Void After June 16, 2022

THIS CERTIFIES THAT, for value received,                      , with its
principal office at                             , or its assigns (the “Holder”),
is entitled to subscribe for and purchase at the Exercise Price (defined below)
from ARCA biopharma, Inc., a Delaware corporation, with its principal office at
11080 CirclePoint Rd., Suite 140, Westminster, CO 80020 (the “Company”) up to
                     shares of the Company’s common stock, par value $0.001 per
share (the “Common Stock”), subject to adjustment as provided herein. This
Warrant is one of a series of Warrants being issued pursuant to the terms of the
Securities Purchase Agreement, dated June 10, 2015, by and among the Company and
the original Holder of this Warrant and the other parties named therein (the
“Purchase Agreement”). Capitalized terms not otherwise defined herein shall have
the respective meanings ascribed to such terms in the Purchase Agreement.

1. DEFINITIONS. As used herein, the following terms shall have the respective
meanings:

(a) “Exercise Period” shall mean the period commencing December 13, 2015, 180
days after the Closing Date, and ending June 16, 2022, unless sooner terminated
as provided below.

(b) “Exercise Price” shall mean $0.8716 per share, subject to adjustment
pursuant to Section 5 below.

(c) “Exercise Shares” shall mean the shares of the Company’s Common Stock issued
upon exercise of this Warrant, subject to adjustment pursuant to the terms
herein, including but not limited to pursuant to Sections 5 and 6 below.

2. EXERCISE OF WARRANT.

2.1 Method of Exercise. The rights represented by this Warrant may be exercised
in whole or in part at any time during the Exercise Period, by delivery of the
following to the Company at its address set forth above (or at such other
address as it may designate by notice in writing to the Holder):

(a) An executed Notice of Exercise in the form attached hereto;

(b) Payment of the Exercise Price either (i) in cash or by check or wire
transfer of immediately available funds, or (ii) pursuant to a cashless
exercise, as described below; and

(c) This Warrant.

Upon the exercise of the rights represented by this Warrant, Exercise Shares
shall be issued and registered in the name of the Holder or persons affiliated
with the Holder, if the Holder so designates, within a reasonable time after the
rights represented by this Warrant shall have been so exercised.  The Exercise
Shares shall be issued in certificate form if so requested.

The person in whose name any Exercise Shares are to be issued upon exercise of
this Warrant shall be deemed to have become the holder of record of such shares
on the date on which this Warrant was surrendered and payment of the Exercise
Price was made, irrespective of the date of issuance of the shares of Common
Stock, except that, if the date of such surrender and payment is a date

 

--------------------------------------------------------------------------------

 

when the stock transfer books of the Company are closed, such person shall be
deemed to have become the holder of such shares at the close of business on the
next succeeding date on which the stock transfer books are open.

2.2 Cashless Exercise. Notwithstanding any provisions herein to the contrary,
if, at any time during the Exercise Period, the Current Market Price (as defined
below) of one share of Common Stock is greater than the Exercise Price (at the
date of calculation as set forth below), in lieu of exercising this Warrant by
payment of cash, the Holder may exercise this Warrant by a cashless exercise by
surrender of this Warrant at the principal office of the Company together with
the properly endorsed Notice of Exercise, and the date of receipt by the Company
of the foregoing shall be deemed the date of exercise of this Warrant.  On such
date of exercise, the Company shall issue to the Holder a number of shares of
Common Stock computed using the following formula:

 

 

      

X =

      

Y (B-A)

      B

 

 

 

Where:

  

X =

  

the number of shares of Common Stock to be issued to the Holder.

 

 

 

 

  

Y =

  

the number of shares of Common Stock purchasable upon exercise of all of the
Warrant or, if only a portion of the Warrant is being exercised, the portion of
the Warrant being exercised.

 

 

 

 

  

A =

  

the Exercise Price.

 

 

 

 

  

B =

  

the Current Market Price of one share of Common Stock (on the date of
calculation).

“Current Market Price” means on any particular date:

(a) if the Common Stock is traded on The Nasdaq Global Market or The Nasdaq
Capital Market, the closing price of the Common Stock of the Company on such
market on the day prior to the date of exercise of the Warrant as reported by
Bloomberg Financial Markets (“Bloomberg”) (or comparable reporting service if
Bloomberg is not then reporting sales prices of such security);

(b) if the Common Stock is traded on any registered national stock exchange but
is not traded on The Nasdaq Global Market or The Nasdaq Capital Market, the
closing price of the Common Stock of the Company on such exchange on the day
prior to the date of exercise of the Warrant as reported by Bloomberg (or
comparable reporting service if Bloomberg is not then reporting sales prices of
such security);

(c) if the Common Stock is traded over-the-counter, but not on The Nasdaq Global
Market, The Nasdaq Capital Market or a registered national stock exchange, the
last sales price of the Common Stock of the Company on the day prior to the date
of exercise of the Warrant as reported by Bloomberg (or comparable reporting
service if Bloomberg is not then reporting sales prices of such security), or,
if no sales price is so reported, the last bid price of the Common Stock of the
Company on the day prior to the date of exercise of the Warrant as reported by
Bloomberg (or comparable reporting service if Bloomberg is not then reporting
sales prices of such security); and

(d) if there is no active public market for the Common Stock, the value thereof,
as determined in good faith by the board of directors of the Company as of the
date of exercise of the Warrant.

2.3 Partial Exercise. If this Warrant is exercised in part only, the Company
shall, upon surrender of this Warrant, execute and deliver, within 10 days of
the date of exercise, a new Warrant evidencing the rights of the Holder, or such
other person as shall be designated in the Notice of Exercise, to purchase the
balance of the Exercise Shares purchasable hereunder. In no event shall this
Warrant be exercised for a fractional Exercise Share, and the Company shall not
distribute a Warrant exercisable for a fractional Exercise Share. Fractional
Exercise Shares shall be treated as provided in Section 6 hereof.

2.4 No Settlement for Cash. The Warrant cannot be settled with the Company for
cash.

2.5 Exercise Limitation. Notwithstanding any provisions herein to the contrary,
the Holder shall not be entitled to exercise this Warrant for a number of
Exercise Shares in excess of that number of Exercise Shares which, upon giving
effect to such exercise, would cause the aggregate number of shares of Common
Stock beneficially owned by the Holder to exceed 19.9% of the outstanding shares
of the Common Stock following such exercise. For purposes of the foregoing
provision, the aggregate number of shares of Common Stock beneficially owned by
the Holder shall include the number of shares of Common Stock issuable upon
exercise of this Warrant with respect to which determination of such provision
is being made, but shall exclude the shares of Common Stock which would be
issuable upon (i) exercise of the remaining, unexercised Warrants beneficially
owned by the Holder and (ii) exercise or conversion of the unexercised or
unconverted portion of any other securities of the Company beneficially owned by
the Holder subject to a limitation on conversion or exercise analogous to the
limitation contained herein. Except as set forth in the preceding sentence, for
purposes of this Section 2.5, beneficial ownership shall be calculated in
accordance with Section 13(d) of the Exchange Act. For purposes of this
Section 2.5, in determining the number of outstanding shares of Common Stock,
the Holder may rely on the number

 

--------------------------------------------------------------------------------

 

of outstanding shares of Common Stock as reflected in (x) the Company’s most
recent Form 10-Q or Form 10-K, as the case may be, filed with the SEC on the
date thereof, (y) a more recent public announcement by the Company or (z) any
other notice by the Company or its transfer agent setting forth the number of
shares of Common Stock outstanding. Upon the written request of the Holder, the
Company shall within three trading days confirm in writing or by electronic mail
to the Holder the number of shares of Common Stock then outstanding. In any
case, the number of outstanding shares of Common Stock shall be determined after
giving effect to the conversion or exercise of securities of the Company,
including this Warrant, by the Holder since the date as of which such number of
outstanding shares of Common Stock was reported.

3. COVENANTS OF THE COMPANY.

3.1 Covenants as to Exercise Shares. The Company covenants and agrees that all
Exercise Shares that may be issued upon the exercise of the rights represented
by this Warrant will, upon issuance, be validly issued and outstanding, fully
paid and nonassessable, and free from all taxes, liens and charges with respect
to the issuance thereof. The Company further covenants and agrees that the
Company will at all times during the Exercise Period, have authorized and
reserved, free from preemptive rights, a sufficient number of shares of its
Common Stock to provide for the exercise of the rights represented by this
Warrant. If at any time during the Exercise Period the number of authorized but
unissued shares of Common Stock shall not be sufficient to permit exercise of
this Warrant, the Company will take such corporate action as may, in the opinion
of its counsel, be necessary to increase its authorized but unissued shares of
Common Stock (or other securities as provided herein) to such number of shares
as shall be sufficient for such purposes.

3.2 No Impairment. Except and to the extent as waived or consented to by the
Holder or otherwise in accordance with Section 11 hereof, the Company will not,
by amendment of its Certificate of Incorporation (as such may be amended from
time to time), or through any means, avoid or seek to avoid the observance or
performance of any of the terms to be observed or performed hereunder by the
Company, but will at all times in good faith assist in the carrying out of all
the provisions of this Warrant and in the taking of all such action as may be
necessary or appropriate in order to protect the exercise rights of the Holder
against impairment.

3.3 Notices of Record Date. In the event of any taking by the Company of a
record of the holders of any class of securities for the purpose of determining
the holders thereof who are entitled to receive any dividend (other than a cash
dividend which is the same as cash dividends paid in previous quarters) or other
distribution, the Company shall mail to the Holder, at least 10 days prior to
the date specified herein, a notice specifying the date on which any such record
is to be taken for the purpose of such dividend or distribution.

3.4 Notice of Expiration. In the event this Warrant is still outstanding, the
Company shall provide written notice to the Holder of the impending expiration
of this Warrant no more than 90 days and no less than 60 days prior to June 16,
2022 (the “Expiration Date”). In the event that immediately prior to the close
of business on the Expiration Date, the Current Market Price of one share of
Common Stock (as determined in accordance with Section 2.2 above) is greater
than the then applicable Exercise Price, this Warrant shall be deemed to be
automatically exercised on a net exercise issue basis pursuant to Section 2.2
above, and the Company shall deliver the applicable number of shares of Common
Stock to the Holder pursuant to the provisions of Section 2.2 above and this
Section 3.4.

4. REPRESENTATIONS OF HOLDER.

4.1 Acquisition of Warrant for Personal Account. The Holder represents and
warrants that it is acquiring the Warrant and the Exercise Shares solely for its
account for investment and not with a present view toward the public
distribution of said Warrant or Exercise Shares or any part thereof and has no
intention of selling or distributing said Warrant or Exercise Shares or any
arrangement or understanding with any other persons regarding the sale or
distribution of said Warrant or, except in accordance with the provisions of
Article 6 of the Purchase Agreement, the Exercise Shares, and except as would
not result in a violation of the Securities Act. The Holder will not, directly
or indirectly, offer, sell, pledge, transfer or otherwise dispose of (or solicit
any offers to buy, purchase or otherwise acquire or take a pledge of) the
Warrant except in accordance with the Securities Act and will not, directly or
indirectly, offer, sell, pledge, transfer or otherwise dispose of (or solicit
any offers to buy, purchase or otherwise acquire or take a pledge of) the
Exercise Shares except in accordance with the provisions of Article 6 of the
Purchase Agreement or pursuant to and in accordance with the Securities Act.

4.2 Securities Are Not Registered.

(a) The Holder understands that the offer and sale of the Warrant or the
Exercise Shares have not been registered under the Securities Act on the basis
that no distribution or public offering of the stock of the Company is to be
effected. The Holder realizes that the basis for the exemption may not be
present if, notwithstanding its representations, the Holder has a present
intention of acquiring the Warrant and the Exercise Shares for a fixed or
determinable period in the future, selling (in connection with a distribution or
otherwise), granting any participation in, or otherwise distributing the
securities. The Holder has no such present intention.

(b) The Holder recognizes that the Warrant and the Exercise Shares must be held
indefinitely unless they are subsequently registered under the Securities Act or
an exemption from such registration is available. The Holder recognizes that the
Company has no obligation to register the Warrant or, except as provided in the
Purchase Agreement, the Exercise Shares of the Company, or to comply with any
exemption from such registration.



 

--------------------------------------------------------------------------------

 

(c) The Holder is aware that neither the Warrant nor the Exercise Shares may be
sold pursuant to Rule 144 adopted under the Securities Act unless certain
conditions are met, including, among other things, the existence of a public
market for the shares, the availability of certain current public information
about the Company, the resale following the required holding period under Rule
144 and the number of shares being sold during any three month period not
exceeding specified limitations. Holder is aware that any such sale made in
reliance on Rule 144, if Rule 144 is available, may be made only in accordance
with the terms of Rule 144.

4.3 Disposition of Warrant and Exercise Shares.

(a) The Holder further agrees not to make any disposition of all or any part of
the Warrant or Exercise Shares in any event unless and until:

(i) The Company shall have received a letter secured by the Holder from the SEC
stating that no action will be recommended to the SEC with respect to the
proposed disposition;

(ii) There is then in effect a registration statement under the Securities Act
covering such proposed disposition and such disposition is made in accordance
with said registration statement; or

(iii) The Holder shall have notified the Company of the proposed disposition and
shall have furnished the Company with a detailed statement of the circumstances
surrounding the proposed disposition, and if reasonably requested by the
Company, the Holder shall have furnished the Company with an opinion of counsel,
reasonably satisfactory to the Company, for the Holder to the effect that such
disposition will not require registration of such Warrant or Exercise Shares
under the Securities Act or any applicable state securities laws; provided, that
no opinion shall be required for any disposition made or to be made in
accordance with the provisions of Rule 144.

(b) The Holder understands and agrees that all certificates evidencing the
Exercise Shares to be issued to the Holder may bear a legend in substantially
the following form; provided, that such legend shall be removed (or such
Exercise Shares shall be issued without such legend upon exercise of this
Warrant) as required pursuant to Section 3.8(b) of the Purchase Agreement:

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR THE SECURITIES LAWS OF ANY STATE OF
THE UNITED STATES. THE SECURITIES MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED,
HYPOTHECATED, TRANSFERRED OR ASSIGNED IN THE ABSENCE OF AN EFFECTIVE
REGISTRATION STATEMENT FOR THE SECURITIES UNDER APPLICABLE SECURITIES LAWS, OR
UNLESS OFFERED, SOLD, PLEDGED, HYPOTHECATED OR TRANSFERRED PURSUANT TO AN
AVAILABLE EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THOSE LAWS. THE
COMPANY SHALL BE ENTITLED TO REQUIRE AN OPINION OF COUNSEL SATISFACTORY TO THE
COMPANY THAT SUCH REGISTRATION IS NOT REQUIRED TO THE EXTENT THAT AN OPINION IS
REQUIRED PURSUANT TO THE AGREEMENT UNDER WHICH THE SECURITIES WERE ISSUED.

5. ADJUSTMENT OF EXERCISE SHARES AND EXERCISE PRICE. In the event of changes in
the outstanding Common Stock of the Company by reason of stock dividends,
split-ups, recapitalizations, reclassifications, combinations or exchanges of
shares, separations, reorganizations, liquidations, or the like, the number and
class of shares available under the Warrant in the aggregate and the Exercise
Price shall be appropriately and proportionately adjusted to give the Holder of
the Warrant, on exercise for the same aggregate Exercise Price, the total
number, class, and kind of shares as the Holder would have owned had the Warrant
been exercised prior to the event and had the Holder continued to hold such
shares until after the event requiring adjustment. The form of this Warrant need
not be changed because of any adjustment in the number, class, and kind of
shares subject to this Warrant. The Company shall promptly provide all Holders a
certificate from its Chief Accounting Officer notifying such Holders in writing
of any adjustment in the Exercise Price and/or the total number, class, and kind
of shares issuable upon exercise of this Warrant, which certificate shall
specify the Exercise Price and number, class and kind of shares under this
Warrant after giving effect to such adjustment.

6. FRACTIONAL SHARES. No fractional shares shall be issued upon the exercise of
this Warrant. All Exercise Shares (including fractions) issuable upon exercise
of this Warrant may be aggregated for purposes of determining whether the
exercise would result in the issuance of any fractional share. If, after
aggregation, the exercise would result in the issuance of a fractional share,
the Company shall, in lieu of issuance of any fractional share, pay the Holder
otherwise entitled to such fraction a sum in cash equal to the product resulting
from multiplying the then Current Market Price of an Exercise Share by such
fraction.

7. CERTAIN EVENTS. In the event of, at any time during the Exercise Period, any
capital reorganization, or any reclassification of the capital stock of the
Company (other than a change in par value or from par value to no par value or
no par value to par value or as a result of a stock dividend or subdivision,
split-up or combination of shares), or the consolidation or merger of the
Company with or into another corporation (other than a merger solely to effect a
reincorporation of the Company into another state), in each case, in which the
stockholders of the Company immediately prior to such capital reorganization,
reclassification, consolidation or merger, will hold less than a majority of the
outstanding shares of the Company or resulting corporation immediately after
such capital reorganization, reclassification, consolidation or merger, or the
sale or other disposition of all or substantially all of the properties and

 

--------------------------------------------------------------------------------

 

assets of the Company and its subsidiaries, taken as a whole, in its entirety to
any other person, other than sales or other dispositions that do not require
stockholder approval (each, an “Event”), the Company shall provide to the Holder
15 days’ advance written notice of such Event, and the Holder shall have the
option, in its sole discretion, to allow any unexercised portion of the Warrant
to be deemed automatically exercised pursuant to Section 2.2. This Warrant will
be binding upon the successors and assigns of the Company upon an Event.

8. NO STOCKHOLDER RIGHTS. This Warrant in and of itself shall not entitle the
Holder to any voting rights or other rights as a stockholder of the Company.

9. TRANSFER OF WARRANT. Subject to applicable laws and compliance with
Section 4.3 hereof, this Warrant and all rights hereunder are transferable, by
the Holder in person or by duly authorized attorney, upon delivery of this
Warrant and the form of assignment attached hereto to any transferee designated
by Holder. The transferee shall sign an investment letter in form and substance
satisfactory to the Company.

10. LOST, STOLEN, MUTILATED OR DESTROYED WARRANT. If this Warrant is lost,
stolen, mutilated or destroyed, the Company may, on such terms as to indemnity
or otherwise as it may reasonably impose (which shall, in the case of a
mutilated Warrant, include the surrender thereof), issue a new Warrant of like
denomination and tenor as the Warrant so lost, stolen, mutilated or destroyed.
Any such new Warrant shall constitute an original contractual obligation of the
Company, whether or not the allegedly lost, stolen, mutilated or destroyed
Warrant shall be at any time enforceable by anyone.

11. MODIFICATIONS AND WAIVER. This Warrant and any provision hereof may be
changed, waived, discharged or terminated only by an instrument in writing
signed by the Company and (i) Purchasers holding Warrants representing at least
a majority of the number of Exercise Shares then issuable upon exercise of the
Warrants sold in the Offering, provided, however, that such modification,
amendment or waiver is made with respect to all Warrants issued in the Offering
and does not adversely affect the Holder without adversely affecting all holders
of Warrants in a similar manner; or (ii) the Holder.

12. NOTICES, ETC. All notices required or permitted hereunder shall be in
writing and shall be deemed effectively given: (a) upon personal delivery to the
party to be notified; (b) when sent by confirmed email, telex or facsimile if
sent during normal business hours of the recipient, if not, then on the next
business day; (c) five days after having been sent by registered or certified
mail, return receipt requested, postage prepaid; or (d) one business day after
deposit with a nationally recognized overnight courier, specifying next day
delivery, with written verification of receipt. All communications shall be sent
to the Company at the address listed on the signature page and to the Holders at
the addresses in the Company’s records, or at such other address as the Company
or Holder may designate by ten days’ advance written notice to the other party
hereto.

13. ACCEPTANCE. Receipt of this Warrant by the Holder shall constitute
acceptance of and agreement to all of the terms and conditions contained herein.

14. GOVERNING LAW. This Warrant and all rights, obligations and liabilities
hereunder shall be governed by the laws of the State of New York without regard
to the principles of conflict of laws.

15. DESCRIPTIVE HEADINGS. The descriptive headings of the several paragraphs of
this Warrant are inserted for convenience only and do not constitute a part of
this Warrant. The language in this Warrant shall be construed as to its fair
meaning without regard to which party drafted this Warrant.

16. SEVERABILITY. The invalidity or unenforceability of any provision of this
Warrant in any jurisdiction shall not affect the validity or enforceability of
such provision in any other jurisdiction, or affect any other provision of this
Warrant, which shall remain in full force and effect.

17. ENTIRE AGREEMENT. This Warrant constitutes the entire agreement between the
parties pertaining to the subject matter contained in it and supersedes all
prior and contemporaneous agreements, representations, and undertakings of the
parties, whether oral or written, with respect to such subject matter.

[Signature Page Follows]






 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Company has caused this Warrant to be executed by its
duly authorized officer as of June 16, 2015.

 

 

 

 

ARCA biopharma, INC.

 

 

By:

 

 

 

 

 

Name:

 

Michael R. Bristow

 

 

 

Title:

 

Chief Executive Officer

 

 

 

Address:

 

11080 CirclePoint Rd., Suite 140

 

 

Westminster, CO 80020

 

 

Attention: Chief Accounting Officer

 

 

Facsimile: (720) 208-9261

 

 

 



 

--------------------------------------------------------------------------------

 

NOTICE OF EXERCISE

TO: ARCA biopharma, Inc.

(1) The undersigned hereby elects to (check one box only):

q purchase          shares of the Common Stock of ARCA biopharma, Inc. (the
“Company”) pursuant to the terms of the attached Warrant, and tenders herewith
payment of the exercise price in full for such shares, together with all
applicable transfer taxes, if any.

q purchase the number of shares of Common Stock of the Company by cashless
exercise pursuant to the terms of the Warrant as shall be issuable upon cashless
exercise of the portion of the Warrant relating to          shares, and shall
tender payment of all applicable transfer taxes, if any.

(2) Please issue a certificate or certificates representing said shares of
Common Stock in the name of the undersigned or in such other name as is
specified below:

 

 

 

(Name)

 

 

(Address)

(3) The undersigned represents that: (i) the aforesaid shares of Common Stock
are being acquired for the account of the undersigned for investment and not
with a view to, or for resale in connection with, the distribution thereof and
that the undersigned has no present intention of distributing or reselling such
shares; (ii) the undersigned is aware of the Company’s business affairs and
financial condition and has acquired sufficient information about the Company to
reach an informed and knowledgeable decision regarding its investment in the
Company; (iii) the undersigned is experienced in making investments of this type
and has such knowledge and background in financial and business matters that the
undersigned is capable of evaluating the merits and risks of this investment and
protecting the undersigned’s own interests; (iv) the undersigned understands
that the shares of Common Stock issuable upon exercise of this Warrant have not
been registered under the Securities Act of 1933, as amended (the “Securities
Act”), by reason of a specific exemption from the registration provisions of the
Securities Act, which exemption depends upon, among other things, the bona fide
nature of the investment intent as expressed herein, and, because such
securities have not been registered under the Securities Act, they must be held
indefinitely unless subsequently registered under the Securities Act or an
exemption from such registration is available; (v) the undersigned is aware that
the aforesaid shares of Common Stock may not be sold pursuant to Rule 144
adopted under the Securities Act unless certain conditions are met and until the
undersigned has held the shares for the time period prescribed by Rule 144, that
among the conditions for use of the Rule is the availability of current
information to the public about the Company and that the Company has not made
such information available and has no present plans to do so; and (vi) the
undersigned agrees not to make any disposition of all or any part of the
aforesaid shares of Common Stock unless and until there is then in effect a
registration statement under the Securities Act covering such proposed
disposition and such disposition is made in accordance with said registration
statement, or the undersigned has furnished the Company with an opinion of
counsel, reasonably satisfactory to the Company, to the effect that such
disposition is not required to be registered pursuant to the Securities Act or
any applicable state securities laws; provided, that no opinion shall be
required for any disposition made or to be made in accordance with the
provisions of Rule 144.

 

 

 

 

 

 

 

 

 

 

 

(Date)

 

 

 

(Signature)

 

 

 

 

 

 

 

 

 

 

 

 

(Print name)

 



 

--------------------------------------------------------------------------------

 

ASSIGNMENT FORM

(To assign the foregoing Warrant, subject to compliance with section 4.3 hereof,
execute this form and supply required information. Do not use this form to
purchase shares.)

FOR VALUE RECEIVED, the foregoing Warrant and all rights evidenced thereby are
hereby assigned to

 

 

Name:

 

 

(Please Print)

 

Address:

 

 

(Please Print)

 

 

Dated:            , 20    

 

 

 

 

Holder’s

 

 

Signature:

 

 

 

 

Holder’s

 

 

Address:

 

 

NOTE: The signature to this Assignment Form must correspond with the name as it
appears on the face of the Warrant, without alteration or enlargement or any
change whatever. Officers of corporations and those acting in a fiduciary or
other representative capacity should file proper evidence of authority to assign
the foregoing Warrant.

 

 

 



 

--------------------------------------------------------------------------------

 

EXHIBIT B-2

FORM OF WARRANT FOR PURCHASERS UNDER 10%

THIS WARRANT AND THE UNDERLYING SECURITIES HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR THE SECURITIES LAWS OF ANY STATE OF THE
UNITED STATES. THE SECURITIES MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED,
HYPOTHECATED, TRANSFERRED OR ASSIGNED IN THE ABSENCE OF AN EFFECTIVE
REGISTRATION STATEMENT FOR THE SECURITIES UNDER APPLICABLE SECURITIES LAWS OR
UNLESS OFFERED, SOLD, PLEDGED, HYPOTHECATED OR TRANSFERRED PURSUANT TO AN
AVAILABLE EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THOSE LAWS. THE
COMPANY SHALL BE ENTITLED TO REQUIRE AN OPINION OF COUNSEL SATISFACTORY TO THE
COMPANY THAT SUCH REGISTRATION IS NOT REQUIRED TO THE EXTENT THAT AN OPINION IS
REQUIRED PURSUANT TO THE AGREEMENT UNDER WHICH THE SECURITIES WERE ISSUED.

ARCA BIOPHARMA, INC.

WARRANT TO PURCHASE COMMON STOCK

 

 

 

 

No. CW

  

June 16, 2015

Void After June 16, 2022

THIS CERTIFIES THAT, for value received,                      , with its
principal office at                             , or its assigns (the “Holder”),
is entitled to subscribe for and purchase at the Exercise Price (defined below)
from ARCA biopharma, Inc., a Delaware corporation, with its principal office at
11080 CirclePoint Rd., Suite 140, Westminster, CO 80020 (the “Company”) up to
                     shares of the Company’s common stock, par value $0.001 per
share (the “Common Stock”), subject to adjustment as provided herein. This
Warrant is one of a series of Warrants being issued pursuant to the terms of the
Securities Purchase Agreement, dated June 10, 2015, by and among the Company and
the original Holder of this Warrant and the other parties named therein (the
“Purchase Agreement”). Capitalized terms not otherwise defined herein shall have
the respective meanings ascribed to such terms in the Purchase Agreement.

1. DEFINITIONS. As used herein, the following terms shall have the respective
meanings:

(a) “Exercise Period” shall mean the period commencing December 13, 2015, 180
days after the Closing Date, and ending June 16, 2022, unless sooner terminated
as provided below.

(b) “Exercise Price” shall mean $0.8716 per share, subject to adjustment
pursuant to Section 5 below.

(c) “Exercise Shares” shall mean the shares of the Company’s Common Stock issued
upon exercise of this Warrant, subject to adjustment pursuant to the terms
herein, including but not limited to pursuant to Sections 5 and 6 below.

2. EXERCISE OF WARRANT.

2.1 Method of Exercise. The rights represented by this Warrant may be exercised
in whole or in part at any time during the Exercise Period, by delivery of the
following to the Company at its address set forth above (or at such other
address as it may designate by notice in writing to the Holder):

(a) An executed Notice of Exercise in the form attached hereto;

(b) Payment of the Exercise Price either (i) in cash or by check or wire
transfer of immediately available funds, or (ii) pursuant to a cashless
exercise, as described below; and

(c) This Warrant.

Upon the exercise of the rights represented by this Warrant, Exercise Shares
shall be issued and registered in the name of the Holder or persons affiliated
with the Holder, if the Holder so designates, within a reasonable time after the
rights represented by this Warrant shall have been so exercised.  The Exercise
Shares shall be issued in certificate form if so requested.

The person in whose name any Exercise Shares are to be issued upon exercise of
this Warrant shall be deemed to have become the holder of record of such shares
on the date on which this Warrant was surrendered and payment of the Exercise
Price was made, irrespective of the date of issuance of the shares of Common
Stock, except that, if the date of such surrender and payment is a date

 

--------------------------------------------------------------------------------

 

when the stock transfer books of the Company are closed, such person shall be
deemed to have become the holder of such shares at the close of business on the
next succeeding date on which the stock transfer books are open.

2.2 Cashless Exercise. Notwithstanding any provisions herein to the contrary,
if, at any time during the Exercise Period, the Current Market Price (as defined
below) of one share of Common Stock is greater than the Exercise Price (at the
date of calculation as set forth below), in lieu of exercising this Warrant by
payment of cash, the Holder may exercise this Warrant by a cashless exercise by
surrender of this Warrant at the principal office of the Company together with
the properly endorsed Notice of Exercise, and the date of receipt by the Company
of the foregoing shall be deemed the date of exercise of this Warrant.  On such
date of exercise, the Company shall issue to the Holder a number of shares of
Common Stock computed using the following formula:

 

 

 

 

 

 

 

  

X =

  

Y (B-A)

      B

 

 

 

Where:

  

X =

  

the number of shares of Common Stock to be issued to the Holder.

 

 

 

 

  

Y =

  

the number of shares of Common Stock purchasable upon exercise of all of the
Warrant or, if only a portion of the Warrant is being exercised, the portion of
the Warrant being exercised.

 

 

 

 

  

A =

  

the Exercise Price.

 

 

 

 

  

B =

  

the Current Market Price of one share of Common Stock (on the date of
calculation).

“Current Market Price” means on any particular date:

(a) if the Common Stock is traded on The Nasdaq Global Market or The Nasdaq
Capital Market, the closing price of the Common Stock of the Company on such
market on the day prior to the date of exercise of the Warrant as reported by
Bloomberg Financial Markets (“Bloomberg”) (or comparable reporting service if
Bloomberg is not then reporting sales prices of such security);

(b) if the Common Stock is traded on any registered national stock exchange but
is not traded on The Nasdaq Global Market or The Nasdaq Capital Market, the
closing price of the Common Stock of the Company on such exchange on the day
prior to the date of exercise of the Warrant as reported by Bloomberg (or
comparable reporting service if Bloomberg is not then reporting sales prices of
such security);

(c) if the Common Stock is traded over-the-counter, but not on The Nasdaq Global
Market, The Nasdaq Capital Market or a registered national stock exchange, the
last sales price of the Common Stock of the Company on the day prior to the date
of exercise of the Warrant as reported by Bloomberg (or comparable reporting
service if Bloomberg is not then reporting sales prices of such security), or,
if no sales price is so reported, the last bid price of the Common Stock of the
Company on the day prior to the date of exercise of the Warrant as reported by
Bloomberg (or comparable reporting service if Bloomberg is not then reporting
sales prices of such security); and

(d) if there is no active public market for the Common Stock, the value thereof,
as determined in good faith by the board of directors of the Company as of the
date of exercise of the Warrant.

2.3 Partial Exercise. If this Warrant is exercised in part only, the Company
shall, upon surrender of this Warrant, execute and deliver, within 10 days of
the date of exercise, a new Warrant evidencing the rights of the Holder, or such
other person as shall be designated in the Notice of Exercise, to purchase the
balance of the Exercise Shares purchasable hereunder. In no event shall this
Warrant be exercised for a fractional Exercise Share, and the Company shall not
distribute a Warrant exercisable for a fractional Exercise Share. Fractional
Exercise Shares shall be treated as provided in Section 6 hereof.

2.4 No Settlement for Cash. The Warrant cannot be settled with the Company for
cash.

2.5 Exercise Limitation. Notwithstanding any provisions herein to the contrary,
the Holder shall not be entitled to exercise this Warrant for a number of
Exercise Shares in excess of that number of Exercise Shares which, upon giving
effect to such exercise, would cause the aggregate number of shares of Common
Stock beneficially owned by the Holder to exceed 9.9% of the outstanding shares
of the Common Stock following such exercise. For purposes of the foregoing
provision, the aggregate number of shares of Common Stock beneficially owned by
the Holder shall include the number of shares of Common Stock issuable upon
exercise of this Warrant with respect to which determination of such provision
is being made, but shall exclude the shares of Common Stock which would be
issuable upon (i) exercise of the remaining, unexercised Warrants beneficially
owned by the Holder and (ii) exercise or conversion of the unexercised or
unconverted portion of any other securities of the Company beneficially owned by
the Holder subject to a limitation on conversion or exercise analogous to the
limitation contained herein. Except as set forth in the preceding sentence, for

 

--------------------------------------------------------------------------------

 

purposes of this Section 2.5, beneficial ownership shall be calculated in
accordance with Section 13(d) of the Exchange Act. The Holder may waive the
foregoing limitation by written notice to the Company upon not less than 61 days
prior written notice (with such waiver taking effect only upon the expiration of
such 61 day notice period and applying only to the Holder and not to any other
holder of Warrants sold in the Offering). For purposes of this Section 2.5, in
determining the number of outstanding shares of Common Stock, the Holder may
rely on the number of outstanding shares of Common Stock as reflected in (x) the
Company’s most recent Form 10-Q or Form 10-K, as the case may be, filed with the
SEC on the date thereof, (y) a more recent public announcement by the Company or
(z) any other notice by the Company or its transfer agent setting forth the
number of shares of Common Stock outstanding. Upon the written request of the
Holder, the Company shall within three trading days confirm in writing or by
electronic mail to the Holder the number of shares of Common Stock then
outstanding. In any case, the number of outstanding shares of Common Stock shall
be determined after giving effect to the conversion or exercise of securities of
the Company, including this Warrant, by the Holder since the date as of which
such number of outstanding shares of Common Stock was reported.

3. COVENANTS OF THE COMPANY.

3.1 Covenants as to Exercise Shares. The Company covenants and agrees that all
Exercise Shares that may be issued upon the exercise of the rights represented
by this Warrant will, upon issuance, be validly issued and outstanding, fully
paid and nonassessable, and free from all taxes, liens and charges with respect
to the issuance thereof. The Company further covenants and agrees that the
Company will at all times during the Exercise Period, have authorized and
reserved, free from preemptive rights, a sufficient number of shares of its
Common Stock to provide for the exercise of the rights represented by this
Warrant. If at any time during the Exercise Period the number of authorized but
unissued shares of Common Stock shall not be sufficient to permit exercise of
this Warrant, the Company will take such corporate action as may, in the opinion
of its counsel, be necessary to increase its authorized but unissued shares of
Common Stock (or other securities as provided herein) to such number of shares
as shall be sufficient for such purposes.

3.2 No Impairment. Except and to the extent as waived or consented to by the
Holder or otherwise in accordance with Section 11 hereof, the Company will not,
by amendment of its Certificate of Incorporation (as such may be amended from
time to time), or through any means, avoid or seek to avoid the observance or
performance of any of the terms to be observed or performed hereunder by the
Company, but will at all times in good faith assist in the carrying out of all
the provisions of this Warrant and in the taking of all such action as may be
necessary or appropriate in order to protect the exercise rights of the Holder
against impairment.

3.3 Notices of Record Date. In the event of any taking by the Company of a
record of the holders of any class of securities for the purpose of determining
the holders thereof who are entitled to receive any dividend (other than a cash
dividend which is the same as cash dividends paid in previous quarters) or other
distribution, the Company shall mail to the Holder, at least 10 days prior to
the date specified herein, a notice specifying the date on which any such record
is to be taken for the purpose of such dividend or distribution.

3.4 Notice of Expiration. In the event this Warrant is still outstanding, the
Company shall provide written notice to the Holder of the impending expiration
of this Warrant no more than 90 days and no less than 60 days prior to June 16,
2022 (the “Expiration Date”). In the event that immediately prior to the close
of business on the Expiration Date, the Current Market Price of one share of
Common Stock (as determined in accordance with Section 2.2 above) is greater
than the then applicable Exercise Price, this Warrant shall be deemed to be
automatically exercised on a net exercise issue basis pursuant to Section 2.2
above, and the Company shall deliver the applicable number of shares of Common
Stock to the Holder pursuant to the provisions of Section 2.2 above and this
Section 3.4.

4. REPRESENTATIONS OF HOLDER.

4.1 Acquisition of Warrant for Personal Account. The Holder represents and
warrants that it is acquiring the Warrant and the Exercise Shares solely for its
account for investment and not with a present view toward the public
distribution of said Warrant or Exercise Shares or any part thereof and has no
intention of selling or distributing said Warrant or Exercise Shares or any
arrangement or understanding with any other persons regarding the sale or
distribution of said Warrant or, except in accordance with the provisions of
Article 6 of the Purchase Agreement, the Exercise Shares, and except as would
not result in a violation of the Securities Act. The Holder will not, directly
or indirectly, offer, sell, pledge, transfer or otherwise dispose of (or solicit
any offers to buy, purchase or otherwise acquire or take a pledge of) the
Warrant except in accordance with the Securities Act and will not, directly or
indirectly, offer, sell, pledge, transfer or otherwise dispose of (or solicit
any offers to buy, purchase or otherwise acquire or take a pledge of) the
Exercise Shares except in accordance with the provisions of Article 6 of the
Purchase Agreement or pursuant to and in accordance with the Securities Act.

4.2 Securities Are Not Registered.

(a) The Holder understands that the offer and sale of the Warrant or the
Exercise Shares have not been registered under the Securities Act on the basis
that no distribution or public offering of the stock of the Company is to be
effected. The Holder realizes that the basis for the exemption may not be
present if, notwithstanding its representations, the Holder has a present
intention of acquiring the Warrant and the Exercise Shares for a fixed or
determinable period in the future, selling (in connection with a distribution or
otherwise), granting any participation in, or otherwise distributing the
securities. The Holder has no such present intention.



 

--------------------------------------------------------------------------------

 

(b) The Holder recognizes that the Warrant and the Exercise Shares must be held
indefinitely unless they are subsequently registered under the Securities Act or
an exemption from such registration is available. The Holder recognizes that the
Company has no obligation to register the Warrant or, except as provided in the
Purchase Agreement, the Exercise Shares of the Company, or to comply with any
exemption from such registration.

(c) The Holder is aware that neither the Warrant nor the Exercise Shares may be
sold pursuant to Rule 144 adopted under the Securities Act unless certain
conditions are met, including, among other things, the existence of a public
market for the shares, the availability of certain current public information
about the Company, the resale following the required holding period under Rule
144 and the number of shares being sold during any three month period not
exceeding specified limitations. Holder is aware that any such sale made in
reliance on Rule 144, if Rule 144 is available, may be made only in accordance
with the terms of Rule 144.

4.3 Disposition of Warrant and Exercise Shares.

(a) The Holder further agrees not to make any disposition of all or any part of
the Warrant or Exercise Shares in any event unless and until:

(i) The Company shall have received a letter secured by the Holder from the SEC
stating that no action will be recommended to the SEC with respect to the
proposed disposition;

(ii) There is then in effect a registration statement under the Securities Act
covering such proposed disposition and such disposition is made in accordance
with said registration statement; or

(iii) The Holder shall have notified the Company of the proposed disposition and
shall have furnished the Company with a detailed statement of the circumstances
surrounding the proposed disposition, and if reasonably requested by the
Company, the Holder shall have furnished the Company with an opinion of counsel,
reasonably satisfactory to the Company, for the Holder to the effect that such
disposition will not require registration of such Warrant or Exercise Shares
under the Securities Act or any applicable state securities laws; provided, that
no opinion shall be required for any disposition made or to be made in
accordance with the provisions of Rule 144.

(b) The Holder understands and agrees that all certificates evidencing the
Exercise Shares to be issued to the Holder may bear a legend in substantially
the following form; provided, that such legend shall be removed (or such
Exercise Shares shall be issued without such legend upon exercise of this
Warrant) as required pursuant to Section 3.8(b) of the Purchase Agreement:

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR THE SECURITIES LAWS OF ANY STATE OF
THE UNITED STATES. THE SECURITIES MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED,
HYPOTHECATED, TRANSFERRED OR ASSIGNED IN THE ABSENCE OF AN EFFECTIVE
REGISTRATION STATEMENT FOR THE SECURITIES UNDER APPLICABLE SECURITIES LAWS, OR
UNLESS OFFERED, SOLD, PLEDGED, HYPOTHECATED OR TRANSFERRED PURSUANT TO AN
AVAILABLE EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THOSE LAWS. THE
COMPANY SHALL BE ENTITLED TO REQUIRE AN OPINION OF COUNSEL SATISFACTORY TO THE
COMPANY THAT SUCH REGISTRATION IS NOT REQUIRED TO THE EXTENT THAT AN OPINION IS
REQUIRED PURSUANT TO THE AGREEMENT UNDER WHICH THE SECURITIES WERE ISSUED.

5. ADJUSTMENT OF EXERCISE SHARES AND EXERCISE PRICE. In the event of changes in
the outstanding Common Stock of the Company by reason of stock dividends,
split-ups, recapitalizations, reclassifications, combinations or exchanges of
shares, separations, reorganizations, liquidations, or the like, the number and
class of shares available under the Warrant in the aggregate and the Exercise
Price shall be appropriately and proportionately adjusted to give the Holder of
the Warrant, on exercise for the same aggregate Exercise Price, the total
number, class, and kind of shares as the Holder would have owned had the Warrant
been exercised prior to the event and had the Holder continued to hold such
shares until after the event requiring adjustment. The form of this Warrant need
not be changed because of any adjustment in the number, class, and kind of
shares subject to this Warrant. The Company shall promptly provide all Holders a
certificate from its Chief Accounting Officer notifying such Holders in writing
of any adjustment in the Exercise Price and/or the total number, class, and kind
of shares issuable upon exercise of this Warrant, which certificate shall
specify the Exercise Price and number, class and kind of shares under this
Warrant after giving effect to such adjustment.

6. FRACTIONAL SHARES. No fractional shares shall be issued upon the exercise of
this Warrant. All Exercise Shares (including fractions) issuable upon exercise
of this Warrant may be aggregated for purposes of determining whether the
exercise would result in the issuance of any fractional share. If, after
aggregation, the exercise would result in the issuance of a fractional share,
the Company shall, in lieu of issuance of any fractional share, pay the Holder
otherwise entitled to such fraction a sum in cash equal to the product resulting
from multiplying the then Current Market Price of an Exercise Share by such
fraction.

7. CERTAIN EVENTS. In the event of, at any time during the Exercise Period, any
capital reorganization, or any reclassification of the capital stock of the
Company (other than a change in par value or from par value to no par value or
no par value to par value or as a result of a stock dividend or subdivision,
split-up or combination of shares), or the consolidation or merger of the
Company with or

 

--------------------------------------------------------------------------------

 

into another corporation (other than a merger solely to effect a reincorporation
of the Company into another state), in each case, in which the stockholders of
the Company immediately prior to such capital reorganization, reclassification,
consolidation or merger, will hold less than a majority of the outstanding
shares of the Company or resulting corporation immediately after such capital
reorganization, reclassification, consolidation or merger, or the sale or other
disposition of all or substantially all of the properties and assets of the
Company and its subsidiaries, taken as a whole, in its entirety to any other
person, other than sales or other dispositions that do not require stockholder
approval (each, an “Event”), the Company shall provide to the Holder 15 days’
advance written notice of such Event, and the Holder shall have the option, in
its sole discretion, to allow any unexercised portion of the Warrant to be
deemed automatically exercised pursuant to Section 2.2. This Warrant will be
binding upon the successors and assigns of the Company upon an Event.

8. NO STOCKHOLDER RIGHTS. This Warrant in and of itself shall not entitle the
Holder to any voting rights or other rights as a stockholder of the Company.

9. TRANSFER OF WARRANT. Subject to applicable laws and compliance with
Section 4.3 hereof, this Warrant and all rights hereunder are transferable, by
the Holder in person or by duly authorized attorney, upon delivery of this
Warrant and the form of assignment attached hereto to any transferee designated
by Holder. The transferee shall sign an investment letter in form and substance
satisfactory to the Company.

10. LOST, STOLEN, MUTILATED OR DESTROYED WARRANT. If this Warrant is lost,
stolen, mutilated or destroyed, the Company may, on such terms as to indemnity
or otherwise as it may reasonably impose (which shall, in the case of a
mutilated Warrant, include the surrender thereof), issue a new Warrant of like
denomination and tenor as the Warrant so lost, stolen, mutilated or destroyed.
Any such new Warrant shall constitute an original contractual obligation of the
Company, whether or not the allegedly lost, stolen, mutilated or destroyed
Warrant shall be at any time enforceable by anyone.

11. MODIFICATIONS AND WAIVER. This Warrant and any provision hereof may be
changed, waived, discharged or terminated only by an instrument in writing
signed by the Company and (i) Purchasers holding Warrants representing at least
a majority of the number of Exercise Shares then issuable upon exercise of the
Warrants sold in the Offering, provided, however, that such modification,
amendment or waiver is made with respect to all Warrants issued in the Offering
and does not adversely affect the Holder without adversely affecting all holders
of Warrants in a similar manner; or (ii) the Holder.

12. NOTICES, ETC. All notices required or permitted hereunder shall be in
writing and shall be deemed effectively given: (a) upon personal delivery to the
party to be notified; (b) when sent by confirmed email, telex or facsimile if
sent during normal business hours of the recipient, if not, then on the next
business day; (c) five days after having been sent by registered or certified
mail, return receipt requested, postage prepaid; or (d) one business day after
deposit with a nationally recognized overnight courier, specifying next day
delivery, with written verification of receipt. All communications shall be sent
to the Company at the address listed on the signature page and to the Holders at
the addresses in the Company’s records, or at such other address as the Company
or Holder may designate by ten days’ advance written notice to the other party
hereto.

13. ACCEPTANCE. Receipt of this Warrant by the Holder shall constitute
acceptance of and agreement to all of the terms and conditions contained herein.

14. GOVERNING LAW. This Warrant and all rights, obligations and liabilities
hereunder shall be governed by the laws of the State of New York without regard
to the principles of conflict of laws.

15. DESCRIPTIVE HEADINGS. The descriptive headings of the several paragraphs of
this Warrant are inserted for convenience only and do not constitute a part of
this Warrant. The language in this Warrant shall be construed as to its fair
meaning without regard to which party drafted this Warrant.

16. SEVERABILITY. The invalidity or unenforceability of any provision of this
Warrant in any jurisdiction shall not affect the validity or enforceability of
such provision in any other jurisdiction, or affect any other provision of this
Warrant, which shall remain in full force and effect.

17. ENTIRE AGREEMENT. This Warrant constitutes the entire agreement between the
parties pertaining to the subject matter contained in it and supersedes all
prior and contemporaneous agreements, representations, and undertakings of the
parties, whether oral or written, with respect to such subject matter.

[Signature Page Follows]

 

 



 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Company has caused this Warrant to be executed by its
duly authorized officer as of June 16, 2015.

 

 

 

 

ARCA biopharma, INC.

 

 

By:

 

 

 

 

 

Name:

 

Michael R. Bristow

 

 

 

Title:

 

Chief Executive Officer

 

 

Address:

 

11080 CirclePoint Rd., Suite 140

 

 

Westminster, CO 80020

 

 

Attention: Chief Accounting Officer

 

 

Facsimile: (720) 208-9261

 



 

--------------------------------------------------------------------------------

 

NOTICE OF EXERCISE

TO: ARCA biopharma, Inc.

(1) The undersigned hereby elects to (check one box only):

q purchase          shares of the Common Stock of ARCA biopharma, Inc. (the
“Company”) pursuant to the terms of the attached Warrant, and tenders herewith
payment of the exercise price in full for such shares, together with all
applicable transfer taxes, if any.

q purchase the number of shares of Common Stock of the Company by cashless
exercise pursuant to the terms of the Warrant as shall be issuable upon cashless
exercise of the portion of the Warrant relating to          shares, and shall
tender payment of all applicable transfer taxes, if any.

(2) Please issue a certificate or certificates representing said shares of
Common Stock in the name of the undersigned or in such other name as is
specified below:

 

 

(Name)

 

 

(Address)

(3) The undersigned represents that: (i) the aforesaid shares of Common Stock
are being acquired for the account of the undersigned for investment and not
with a view to, or for resale in connection with, the distribution thereof and
that the undersigned has no present intention of distributing or reselling such
shares; (ii) the undersigned is aware of the Company’s business affairs and
financial condition and has acquired sufficient information about the Company to
reach an informed and knowledgeable decision regarding its investment in the
Company; (iii) the undersigned is experienced in making investments of this type
and has such knowledge and background in financial and business matters that the
undersigned is capable of evaluating the merits and risks of this investment and
protecting the undersigned’s own interests; (iv) the undersigned understands
that the shares of Common Stock issuable upon exercise of this Warrant have not
been registered under the Securities Act of 1933, as amended (the “Securities
Act”), by reason of a specific exemption from the registration provisions of the
Securities Act, which exemption depends upon, among other things, the bona fide
nature of the investment intent as expressed herein, and, because such
securities have not been registered under the Securities Act, they must be held
indefinitely unless subsequently registered under the Securities Act or an
exemption from such registration is available; (v) the undersigned is aware that
the aforesaid shares of Common Stock may not be sold pursuant to Rule 144
adopted under the Securities Act unless certain conditions are met and until the
undersigned has held the shares for the time period prescribed by Rule 144, that
among the conditions for use of the Rule is the availability of current
information to the public about the Company and that the Company has not made
such information available and has no present plans to do so; and (vi) the
undersigned agrees not to make any disposition of all or any part of the
aforesaid shares of Common Stock unless and until there is then in effect a
registration statement under the Securities Act covering such proposed
disposition and such disposition is made in accordance with said registration
statement, or the undersigned has furnished the Company with an opinion of
counsel, reasonably satisfactory to the Company, to the effect that such
disposition is not required to be registered pursuant to the Securities Act or
any applicable state securities laws; provided, that no opinion shall be
required for any disposition made or to be made in accordance with the
provisions of Rule 144.

 

 

 

 

(Date)

 

(Signature)

 

 

 

 

 

 

 

 

(Print name)

 

 

 



 

--------------------------------------------------------------------------------

 

ASSIGNMENT FORM

(To assign the foregoing Warrant, subject to compliance with section 4.3 hereof,
execute this form and supply required information. Do not use this form to
purchase shares.)

FOR VALUE RECEIVED, the foregoing Warrant and all rights evidenced thereby are
hereby assigned to

 

Name:

 

 

(Please Print)

 

Address:

 

 

(Please Print)

 

Dated:            , 20    

 

Holder’s

 

 

Signature:

 

 

 

 

 

Holder’s

 

 

Address:

 

 

NOTE: The signature to this Assignment Form must correspond with the name as it
appears on the face of the Warrant, without alteration or enlargement or any
change whatever. Officers of corporations and those acting in a fiduciary or
other representative capacity should file proper evidence of authority to assign
the foregoing Warrant.

 






 

--------------------------------------------------------------------------------

 

EXHIBIT C

FORM OF LEGAL OPINION

 

 

 



 

--------------------------------------------------------------------------------

Brent D. Fassett

T: +1 720 566 4025

fassettbd@cooley.com

 

 

June __, 2015

To the Purchasers Set Forth on Schedule A Hereto

Ladies and Gentlemen:

We have acted as counsel for ARCA biopharma, Inc., a Delaware corporation (the
“Company”), in connection with the issuance and sale of an aggregate of (i)
[______] shares of the Company’s Common Stock (the “Shares”) and (ii) warrants
(the “Warrants”) to purchase up to an aggregate of [_______] shares of the
Company’s Common Stock (the “Warrant Shares”) to the Purchasers under that
certain Securities Purchase Agreement, dated as of June __, 2015 (the “Purchase
Agreement”). We are rendering this opinion pursuant to Section 5.2(d) of the
Purchase Agreement. Except as otherwise defined herein, capitalized terms used
but not defined herein have the respective meanings given to them in the
Purchase Agreement.

In connection with this opinion, we have examined and relied upon the
representations and warranties as to factual matters contained in and made
pursuant to the Purchase Agreement and the Warrants by the various parties and
originals or copies certified to our satisfaction, of such records, documents,
certificates, opinions, memoranda and other instruments as in our judgment are
necessary or appropriate to enable us to render the opinion expressed below.

As to certain factual matters, we have relied upon a certificate of an officer
of the Company and have not sought independently to verify such matters.  Where
we render an opinion “to our knowledge” or concerning a matter “known to us” or
our opinion otherwise refers to our knowledge, it is based solely upon (i) an
inquiry of attorneys within this firm who have represented the Company in this
transaction, (ii) receipt of a certificate executed by an officer of the Company
covering such matters, and (iii) such other investigation, if any, that we
specifically set forth herein. We have conducted no further investigation.

In rendering this opinion, we have assumed: the authenticity of all documents
submitted to us as originals; the conformity to originals of all documents
submitted to us as copies; the accuracy, completeness and authenticity of
certificates of public officials; the due authorization, execution and delivery
of all documents (except the due authorization, execution and delivery by the
Company of the Purchase Agreement and the Warrants (together, the “Transaction
Documents”)), where authorization, execution and delivery are prerequisites to
the effectiveness of such documents; and the genuineness and authenticity of all
signatures on original documents (except the signatures on behalf of the Company
on the Transaction Agreements). We have also assumed:  that all individuals
executing and delivering documents had the legal capacity to so execute and
deliver; that the Transaction Documents are obligations binding upon the parties
thereto other than the Company; and that there are no extrinsic agreements or
understandings among the parties to the Transaction Documents or to the Material
Agreements (as defined below) that would modify or interpret the terms of any
such Transaction Documents or the respective rights or obligations of the
parties thereunder.

Our opinion is expressed only with respect to the federal securities laws of the
United States, the laws of the State of New York and the General Corporation Law
of the State of Delaware (the “DGCL”).  We express no opinion as to whether the
laws of any other jurisdiction apply, and we express no opinion to the extent
that the laws of any jurisdiction other than those identified above are
applicable to the subject matter hereof.

We are not rendering any opinion as to any statute, rule, regulation, ordinance,
decree or decisional law relating to antitrust, banking, land use,
environmental, pension, employee benefit, tax, fraudulent conveyance, usury,
laws governing the legality of investments for regulated entities, Regulations
T, U or X of the Board of Governors of the Federal Reserve System or local law
or regulations. Furthermore, we express no opinion with respect to compliance
with antifraud laws, rules or regulations relating to securities or the offer
and sale thereof; compliance with fiduciary duties by the Board of Directors;
compliance with safe harbors for disinterested Board of Director approvals;
compliance with state securities or blue sky laws; compliance with the
Investment Company Act of 1940; or compliance with laws that place limitations
on corporate distributions.

We have further assumed, that none of the Company, its affiliates or any person
acting on their behalf has engaged in any form of “general solicitation or
general advertising” within the meaning contemplated by Rule 502(c) of
Regulation D promulgated under the Securities Act of 1933, as amended (the
“Securities Act”). We have further assumed, that the Company is not disqualified
from relying on Regulation D under the Securities Act by reason of the “bad
actor” disqualification provisions in Rule 506(d) of Regulation D and that the
Company is not required to make any disclosure of “bad actor” events to the
purchasers of the Securities under Rule 506(e) of Regulation D.

With regard to our opinion in paragraphs 1 and 2 below with respect to the good
standing of the Company, we have relied solely upon certificates of the
Secretaries of State of the indicated jurisdictions as of a recent date.

 



 

380 Interlocken Crescent, Suite 900, Broomfield, Co 80021-8023 T: (720) 566-4000
F: (720) 566-4099 www.cooley.com

--------------------------------------------------------------------------------

Page Two

 

 

With regard to our opinion in paragraph 2 below with respect to the Company’s
qualification to do business as a foreign corporation, we have based our opinion
solely upon an examination of the certificates issued by the office of the
Secretary of State of the indicated jurisdictions as of a recent date.

With regard to our opinion in paragraph 4 below concerning the Transaction
Documents constituting valid and binding obligations of the Company:

(i)Our opinion is subject to, and may be limited by, (a) applicable bankruptcy,
reorganization, insolvency, moratorium, fraudulent conveyance, debtor and
creditor, and similar laws which relate to or affect creditors’ rights
generally, and (b) general principles of equity (including, without limitation,
concepts of materiality, reasonableness, good faith and fair dealing) regardless
of whether considered in a proceeding in equity or at law;

(ii)Our opinion is subject to the qualification that (a) the enforceability of
provisions for indemnification or limitations on liability may be limited by
applicable law and by public policy considerations, and (b) the availability of
specific performance, an injunction or other equitable remedies is subject to
the discretion of the court before which the request is brought;

(iii)We express no opinion with respect to any provision of the Transaction
Documents that: (a) requires the Company to make payment upon breach or
otherwise provides for liquidated damages, monetary penalties or other economic
remedies; (b) purports to be severable in the event a provision determined by a
court to be an essential part of the agreed exchange is determined to be invalid
or unenforceable; (c) specifies provisions may be waived only in writing, to the
extent that an oral agreement or implied agreement by trade practice or course
of conduct has been created that modifies such provision; (d) contains a waiver
of an inconvenient forum, (e) relates to advance waivers of claims, defenses,
rights granted by law, or notice, opportunity for hearing, evidentiary
requirements, statutes of limitations, trial by jury, service of process or
procedural rights, (f) restricts non-written modifications and waivers, (g)
provides for the payment of legal and other professional fees where such payment
is contrary to law or public policy, (h) relates to exclusivity, election or
accumulation of rights or remedies, or (i) specifies a party’s waiver of any
breach or any provision is not to be construed as a waiver by such party of any
prior breach of such provision or of any other provision of the relevant
agreement; and

(iv)We express no opinion as to whether a state court outside of the State of
New York or a federal court of the United States would give effect to the choice
of New York law provided for in the Transaction Documents.  Our opinion, insofar
as it relates to the enforceability of the choice of New York law assumes
satisfaction of the requirements of Section 5-1401 of the New York General
Obligations Law, which permits contracting parties to specify that the law of
the State of New York is applicable if such requirements are satisfied. Our
opinion, insofar as it relates to the enforceability of the submission to the
jurisdiction of the courts of the State of New York and the federal courts
situated therein assumes satisfaction of the requirements of Section 5-1402 of
the New York General Obligations Law, which permits contracting parties to
submit to the jurisdiction of the courts of the State of New York if such
requirements are satisfied.

With regard to our opinion in paragraph 5 below with respect to securities of
the Company to be issued after the date hereof, we express no opinion to the
extent that (i) the Warrants by their terms become exercisable for securities or
other property other than the Warrant Shares or cause the holders of such
Warrants to receive any securities or rights to receive or acquire securities
other than the Warrant Shares or (ii) notwithstanding the Company’s current
reservation of the Warrant Shares, future issuances of securities of the Company
and/or antidilution adjustments to outstanding securities of the Company cause
the Warrants to be exercisable for more shares of the Company’s Common Stock
than the number that then remain authorized but unissued.  Further, with regard
to our opinion in paragraph 4 and 5 below, we have assumed that any adjustments
to the per share exercise price under the Warrants will not cause the per share
exercise price under the Warrants to be less than par value.

With regard to our opinion paragraph 6 below concerning defaults under and any
material breaches of any agreement identified on Schedule B hereto, we have
relied solely upon (i) inquiries of officers of the Company, (ii) a list
supplied to us by the Company of material agreements to which the Company is a
party, or by which it is bound, a copy of which is attached hereto as Schedule B
hereto (the “Material Agreements”), and (iii) an examination of the Material
Agreements in the form provided to us by the Company.  We have made no further
investigation. Further, with regard to our opinion in paragraph 6 below
concerning Material Agreements, we express no opinion as to (i) financial
covenants or similar provisions therein requiring financial calculations or
determinations to ascertain compliance, (ii) provisions therein relating to the
occurrence of a “material adverse event” or words of similar import, or (iii)
any statement or writing that may constitute parol evidence bearing on
interpretation or construction. We have assumed that the Material Agreements
would be interpreted in accordance with their plain meaning.

With regard to our opinion in paragraph 7 below with respect to pending or
overtly threatened litigation, we have made an inquiry of the attorneys within
this firm who have represented the Company in this transaction, examined and
relied upon a certificate executed by an officer of the Company covering such
matters, and checked the records of this firm to ascertain that we are not
acting as counsel of record for the Company in any such matter.  We have made no
further investigation.



 

380 Interlocken Crescent, Suite 900, Broomfield, Co 80021-8023 T: (720) 566-4000
F: (720) 566-4099 www.cooley.com

--------------------------------------------------------------------------------

Page Three

 

 

With regard to our opinion in paragraph 8 concerning exemption from
registration, our opinion is expressed only with respect to the offer and sale
of the Shares and the Warrants without regard to any offers or sales of other
securities occurring prior to or subsequent to the date hereof.  

With regard to our opinion in paragraph 9 below, we have based our opinion, to
the extent we consider appropriate, on Rule 3a-8 under the Investment Company
Act of 1940, as amended (the “Investment Company Act”), and a certificate of an
officer of the Company as to factual matters relating to compliance with each of
the requirements necessary to comply with Rule 3a‑8.  We have conducted no
further investigation.

On the basis of the foregoing, in reliance thereon and with the foregoing
qualifications, we are of the opinion that:

1.The Company is validly existing as a corporation in good standing under the
laws of the State of Delaware with the requisite corporate power to own its
property and assets and to conduct its business as it is currently being
conducted.

2.The Company is duly qualified to do business as a foreign corporation and is
in good standing under the laws of the State of Colorado.

3.The Company’s authorized capital stock consists of 100,000,000 shares of
Common Stock and 5,000,000 shares of Preferred Stock, par value $0.001 per
share, none of which are designated.

4.Each of the Transaction Documents has been duly authorized by all necessary
corporate action on the part of the Company and has been duly executed and
delivered by the Company.  Each of the Transaction Documents constitutes a valid
and binding obligation of the Company enforceable in accordance with its terms.

5.The Shares have been duly authorized and, when issued and paid for by the
Purchasers pursuant to the Purchase Agreement, will be validly issued, fully
paid and nonassessable.  The Warrant Shares have been duly authorized and
reserved for issuance pursuant to the terms of the Warrants and, when issued and
paid for by the Purchasers in accordance with the terms of the Warrants, will be
validly issued, fully paid and nonassessable.

6.The execution and delivery of the Transaction Documents by the Company and the
issuance of the Shares and Warrants pursuant thereto do not (i) violate any
provision of the Company’s Amended and Restated Certificate of Incorporation, as
amended, or Amended and Restated Bylaws, (ii) do not constitute a default under
or a material breach of any Material Agreement, and (iii) do not violate (a) any
governmental statute, rule or regulation which in our experience is typically
applicable to transactions of the nature contemplated by the Transaction
Documents or (b) any order, writ, judgment, injunction, decree, determination or
award which has been entered against the Company and of which we are aware, in
each case to the extent the violation of which would materially and adversely
affect the Company.

7.To our knowledge, there is no action, proceeding or investigation pending or
overtly threatened against the Company before any court or administrative agency
that questions the validity of the Transaction Documents or that could
reasonably be expected to result, either individually or in the aggregate, in a
material adverse effect on the Company.

8.The offer and sale of the Shares and the Warrants are exempt from the
registration requirements of the Securities Act, subject to the timely filing of
a Form D pursuant to Securities and Exchange Commission Regulation D.

9.No consent, approval, authorization or filing with or order of any U.S.
Federal, Delaware (with respect to the DGCL) or New York court or governmental
agency or body having jurisdiction over the Company is required for the for the
offer and sale of the Securities pursuant to the terms of the Subscription
Agreements, except (a) for the filing of a Form D pursuant to Securities and
Exchange Commission Regulation D and (b) for any necessary filings under
applicable blue sky laws.

10.The Company is not, and, after giving effect to the offering and sale of the
Shares and the Warrants, will not be required to be registered as an “investment
company” as defined in the Investment Company Act.

This letter is furnished only to you as the Purchasers under the Purchase
Agreement and is solely for your benefit in connection with the transactions
referenced in the first paragraph. This letter may not be relied upon by you for
any other purpose, or furnished to, assigned to, quoted to, or relied upon by
any other person, firm or other entity for any purpose (including any person,
firm or other entity that acquires Securities from or through you) without our
prior written consent, which may be granted or withheld in our sole discretion.



 

380 Interlocken Crescent, Suite 900, Broomfield, Co 80021-8023 T: (720) 566-4000
F: (720) 566-4099 www.cooley.com

--------------------------------------------------------------------------------

Page Four

 

 

This letter is limited to the matters expressly set forth in this letter, and no
opinion has been implied, or may be inferred, beyond the matters expressly
stated.  This letter speaks only as to law and facts in effect or existing as of
the date hereof and we undertake no obligation or responsibility to update or
supplement this letter to reflect any facts or circumstances that may hereafter
come to our attention or any changes in any law that may hereafter occur.

 

 



 

380 Interlocken Crescent, Suite 900, Broomfield, Co 80021-8023 T: (720) 566-4000
F: (720) 566-4099 www.cooley.com

--------------------------------------------------------------------------------

Page Five

 

 

Very truly yours,

Cooley llp

 

By:

 

 

Brent D. Fassett

 

 

 



 

380 Interlocken Crescent, Suite 900, Broomfield, Co 80021-8023 T: (720) 566-4000
F: (720) 566-4099 www.cooley.com

--------------------------------------------------------------------------------

 

SCHEDULE A

Schedule of Purchasers

Venrock Healthcare Capital Partners II, L.P.

VHCP Co-Investment Holdings II, LLC

Venrock Healthcare Capital Partners, L.P.

VHCP Co-Investment Holdings, LLC

Growth Equity Opportunities Fund IV, LLC

Franklin Strategic Series – Franklin Biotechnology Discovery Fund

Franklin Templteon Investment Funds – Franklin Biotechnology Discovery Fund

RA Capital Healthcare Fund, L.P.

Blackwell Partners LLC – Series A

Tekla Life Sciences Investors

Capital Ventures International

Dafna Lifescience LP

Dafna Lifescience Market Neutral LP

Dafna Lifescience Select LP

 

 



 

380 Interlocken Crescent, Suite 900, Broomfield, Co 80021-8023 T: (720) 566-4000
F: (720) 566-4099 www.cooley.com

--------------------------------------------------------------------------------

 

SCHEDULE B

Material Agreements

License and Sublicense Agreement, dated October 28, 2003, by and between ARCA
Discovery, Inc. and CPEC, L.L.C.

Amendment to License and Sublicense Agreement, dated February 22, 2006, by and
between ARCA Discovery, Inc. and CPEC L.L.C.

Manufacturing Agreement, dated September 11, 2006, by and between ARCA
Discovery, Inc. and Patheon, Inc.

ARCA Discovery, Inc. 2004 Stock Incentive Plan.

Amendment No. 1 to the ARCA Discovery, Inc. 2004 Stock Incentive Plan.

Amendment No. 2 to the ARCA Discovery, Inc. 2004 Stock Incentive Plan.

Amendment No. 3 to the ARCA Discovery, Inc. 2004 Stock Incentive Plan.

Amendment No. 4 to the ARCA Discovery, Inc. 2004 Stock Incentive Plan.

Amendment No. 5 to the ARCA Discovery, Inc. 2004 Stock Incentive Plan.

Amendment No. 6 to the ARCA Discovery, Inc. 2004 Stock Incentive Plan.

ARCA biopharma, Inc. 2004 Stock Incentive Plan, Form of Executive Incentive
Stock Option Agreement.

ARCA biopharma, Inc. 2004 Stock Incentive Plan, Form of Non-Executive Incentive
Stock Option Agreement.

ARCA biopharma, Inc. 2004 Stock Incentive Plan, Form of Nonqualified Stock
Option Agreement.

ARCA biopharma, Inc. 2004 Equity Incentive Plan (f/k/a Nuvelo, Inc. 2004 Equity
Incentive Plan), Form of Partial Acceleration Stock Option Agreement.

ARCA biopharma, Inc. 2004 Equity Incentive Plan (f/k/a Nuvelo, Inc. 2004 Equity
Incentive Plan), Form of No Acceleration Stock Option Agreement.

ARCA biopharma, Inc. 2004 Equity Incentive Plan (f/k/a Nuvelo, Inc. 2004 Equity
Incentive Plan), Form of Director Stock Option Agreement.

ARCA biopharma, Inc. 2004 Equity Incentive Plan (f/k/a Nuvelo, Inc. 2004 Equity
Incentive Plan), Form of Notice of Grant of Stock Option.

ARCA biopharma, Inc. 2004 Equity Incentive Plan (f/k/a Nuvelo, Inc. 2004 Equity
Incentive Plan), Form of Notice of Director Grant of Stock Option.

Amended and Restated Employment and Retention Agreement, dated June 4, 2008, by
and between ARCA biopharma, Inc. and Michael R. Bristow.

Assignment and Assumption Agreement, dated January 26, 2009, by and between ARCA
biopharma, Inc. and ARCA biopharma Colorado, Inc.

Amended and Restated Employment Agreement, dated June 12, 2008, by and between
ARCA biopharma, Inc. and Christopher D. Ozeroff.

Assignment and Assumption Agreement, dated January 26, 2009, by and between ARCA
biopharma, Inc. and ARCA biopharma Colorado, Inc.

Amended and Restated ARCA biopharma, Inc. 2004 Equity Incentive Plan.

Form of Option Amendment pursuant to ARCA biopharma, Inc. 2004 Equity Incentive
Plan and ARCA biopharma, Inc. 2004 Stock Option Plan (change of control).

Form of Option Agreement and Grant Notice pursuant to ARCA biopharma, Inc. 2004
Equity Incentive Plan (NDA/change of control acceleration).



 

380 Interlocken Crescent, Suite 900, Broomfield, Co 80021-8023 T: (720) 566-4000
F: (720) 566-4099 www.cooley.com

--------------------------------------------------------------------------------

 

Employment Agreement, dated February 11, 2009, by and between ARCA biopharma,
Inc. and Patrick Wheeler.

Form of Indemnification Agreement between ARCA biopharma, Inc. and its directors
and officers.

Form of Subscription Agreement.

License Agreement, dated April 15, 2011, by and between ARCA biopharma and the
University of Cincinnati.

Amended and Restated Exclusive License Agreement, dated August 12, 2011, by and
between the Regents of the University of Colorado and ARCA biopharma, Inc.

Subscription Agreement, dated April 18, 2011, by and between ARCA biopharma,
Inc. and Freestone Advantage Partners, LP.

Subscription Agreement, dated April 18, 2011, by and between ARCA biopharma,
Inc. and Cranshire Capital, L.P.

Subscription Agreement, dated April 18, 2011, by and between ARCA biopharma,
Inc. and Iroquois Master Fund Ltd.

Subscription Agreement, dated December 19, 2011, by and between ARCA biopharma,
Inc. and Cranshire Capital Master Fund, Ltd.

Subscription Agreement, dated December 19, 2011, by and between ARCA biopharma,
Inc. and Freestone Advantage Partners II, LP

Subscription Agreement, dated December 19, 2011, by and between ARCA biopharma,
Inc. and Iroquois Master Fund Ltd.

Subscription Agreement, dated December 19, 2011, by and between ARCA biopharma,
Inc. and Kingsbrook Opportunities Master Fund LP

Subscription Agreement, dated December 19, 2011, by and between ARCA biopharma,
Inc. and Empery Asset Master LTD

Subscription Agreement, dated December 19, 2011, by and between ARCA biopharma,
Inc. and Hartz Capital Investments, LLC

Registration Rights Agreement, dated December 22, 2011, by and among ARCA
biopharma, Inc. and Cranshire Capital Master Fund, Ltd., Freestone Advantage
Partners II, LP, Iroquois Master Fund Ltd., Kingsbrook Opportunities Master Fund
LP, Empery Asset Master LTD and Hartz Capital Investments, LLC.

Waiver and Amendment Agreement, dated March 30, 2012, by and between ARCA
biopharma, Inc. and Michael Bristow.

Waiver and Amendment Agreement, dated March 30, 2012, by and between ARCA
biopharma, Inc. and Patrick Wheeler.

Waiver and Amendment Agreement, dated March 30, 2012, by and between ARCA
biopharma, Inc. and Christopher Ozeroff.

Subscription Agreement, dated August 2, 2012, by and between Arca biopharma,
Inc. and Anson Investments Master Fund LP.

Subscription Agreement, dated August 2, 2012, by and between Arca biopharma,
Inc. and Cranshire Capital Master Fund, Ltd.

Subscription Agreement, dated August 2, 2012, by and between Arca biopharma,
Inc. and Pyramid Trading, LP

Subscription Agreement, dated August 2, 2012, by and between Arca biopharma,
Inc. and Sabby Volatility Warrant Master Fund, Ltd.

Subscription Agreement, dated August 2, 2012, by and between Arca biopharma,
Inc. and Sabby Healthcare Volatity Master Fund, Ltd.

Subscription Agreement, dated October 22, 2012, by and between Arca biopharma,
Inc. and Atlas Venture Fund VII, L.P

Subscription Agreement, dated October 22, 2012, by and between Arca biopharma,
Inc. and Investocor Trust

Subscription Agreement, dated October 22, 2012, by and between Arca biopharma,
Inc. and Lansing Brown Investments, LLC

Subscription Agreement, dated October 22, 2012, by and between Arca biopharma,
Inc. and Christopher Ozeroff.

Registration Rights Agreement, dated October 25, 2012, by and among Arca
biopharma, Inc. and Atlas Venture Fund VII, L.P, Investocor Trust, Lansing Brown
Investments, LLC and Christopher Ozeroff.

Subscription Agreement, dated December 18, 2012, by and between Arca biopharma,
Inc. and Atlas Ventures Fund VII, L.P.

Subscription Agreement, dated December 18, 2012, by and between Arca biopharma,
Inc. and Michael Bristow



 

380 Interlocken Crescent, Suite 900, Broomfield, Co 80021-8023 T: (720) 566-4000
F: (720) 566-4099 www.cooley.com

--------------------------------------------------------------------------------

 

Registration Rights Agreement, dated December 20, 2012, by and among Arca
biopharma, Inc. and Atlas Ventures Fund VII, L.P. and Michael Bristow

Amendment to the Registration Rights Agreement, dated December 18, 2012, by and
among Arca biopharma, Inc. and Atlas Venture Fund VII, L.P., Investocor Trust,
Lansing Brown Investments, LLC and Christopher D. Ozeroff

Form of Subscription Agreement by and among the Company and the purchasers
identified therein, dated January 22, 2013

Form of Registration Rights Agreement.

Subscription Agreement.

Clinical Trial Collaboration Agreement between ARCA biopharma, Inc. and
Medtronic, Inc. dated as of April 18, 2013.

Placement Agency Agreement by and between ARCA biopharma, Inc. and Dawson James
Securities, Inc., dated January 21, 2014.

Amendment No. 1 Placement Agency Agreement by and between ARCA biopharma, Inc.
and Dawson James Securities, Inc., dated January 31, 2014.

Letter Agreement between ARCA biopharma, Inc. and Medtronic, Inc. dated as of
July 26, 2013.

Office Lease Agreement by and between ARCA biopharma, Inc. and Circle Point
Properties, LLC, effective August 1, 2013.

Amendment Agreement by and between ARCA biopharma, Inc. and Michael R. Bristow,
effective as of June 13, 2013.

Amendment Agreement by and between ARCA biopharma, Inc. and Patrick M. Wheeler,
effective as of June 13, 2013.

Amendment Agreement by and between ARCA biopharma, Inc. and Christopher Ozeroff,
effective as of June 13, 2013.

ARCA biopharma, Inc. 2013 Equity Incentive Plan.

Form of Stock Option Agreement and Option Grant Notice under 2013 Equity
Incentive Plan (Standard).

Form of Stock Option Agreement and Option Grant Notice under 2013 Equity
Incentive Plan (Officer).

Form of Stock Option Agreement and Option Grant Notice under 2013 Equity
Incentive Plan (Director).

Form of Restricted Stock Unit Award Agreement and Notice of Grant Award under
2013 Equity Incentive Plan (Standard).

Form of Restricted Stock Unit Award Agreement and Notice of Grant Award under
2013 Equity Incentive Plan (Officer).

Clinical Research Agreement by and between ARCA biopharma, Inc. and Duke
University, dated November 5, 2013.

Change Order No. 1 to Clinical Research Agreement between ARCA biopharma, Inc.
and Duke University, dated November 12, 2014.

First Amendment to Clinical Trial Collaboration Agreement between ARCA
biopharma, Inc. and Medtronic, Inc. dated July 28, 2014.

Second Amendment to Clinical Trial Collaboration Agreement between ARCA
biopharma, Inc. and Medtronic, Inc. dated September 9, 2014.

Employment Agreement, dated December 29, 2014, by and between ARCA biopharma,
Inc. and Brian Selby.

Amended and Restated Employment Agreement, dated December 29, 2014, by and
between ARCA biopharma, Inc. and Thomas A. Keuer.

Canadian Addendum to Clinical Trial Collaboration Agreement between ARCA
biopharma, Inc. and Medtronic, Inc. dated February 4, 2015.

 

380 Interlocken Crescent, Suite 900, Broomfield, Co 80021-8023 T: (720) 566-4000
F: (720) 566-4099 www.cooley.com